 

Exhibit 10.1

 

EXECUTION VERSION

 

U.S. $1,500,000,000

 

364-DAY CREDIT AGREEMENT

 

Dated as of April 10, 2020

 

Among

 

HONEYWELL INTERNATIONAL INC.,

 

as Company,

 

and

 

THE INITIAL LENDERS NAMED HEREIN,

 

as Initial  Lenders,

 

and

 

CITIBANK, N.A.,

 

as Administrative Agent

 

and

 

JPMORGAN CHASE BANK, N.A., 

as Syndication Agent

 

BANK OF AMERICA, N.A., 

BARCLAYS BANK PLC, 

DEUTSCHE BANK SECURITIES INC., 

GOLDMAN SACHS BANK USA, 

MORGAN STANLEY MUFG LOAN PARTNERS, LLC 

and 

WELLS FARGO BANK, NATIONAL ASSOCIATION, 

as Documentation Agents

 

and

 

CITIBANK, N.A. 

and 

JPMORGAN CHASE BANK, N.A.,

 

as Joint Lead Arrangers and Co-Bookrunners

 

 

 

 

TABLE OF CONTENTS

 

      Page         ARTICLE I             SECTION 1.01. Certain Defined Terms   6
        SECTION 1.02. Computation of Time Periods   20         SECTION 1.03.
Accounting Terms   20         SECTION 1.04. Other Interpretive Provisions   20  
      ARTICLE II             SECTION 2.01. The Advances   20         SECTION
2.02. Making the Advances   21         SECTION 2.03. [Reserved]   22        
SECTION 2.04. [Reserved]   22         SECTION 2.05. Fees   22         SECTION
2.06. Termination or Reduction of the Commitments   22         SECTION 2.07.
Repayment of Advances   24         SECTION 2.08. Interest on Advances   25      
  SECTION 2.09. Interest Rate Determination   25         SECTION 2.10.
Prepayments of Advances   27         SECTION 2.11. Increased Costs   28        
SECTION 2.12. Illegality   30         SECTION 2.13. Payments and Computations  
30         SECTION 2.14. Taxes   31         SECTION 2.15. Sharing of Payments,
Etc.   34         SECTION 2.16. Use of Proceeds   34         SECTION 2.17.
Evidence of Debt   35         SECTION 2.18. Defaulting Lenders   35

 



 

 

 

ARTICLE III             SECTION 3.01. Conditions Precedent to Effectiveness of
Section 2.01   36         SECTION 3.02. [Reserved]   38         SECTION 3.03.
Conditions Precedent to Each Borrowing and the Term Loan Election,   38        
SECTION 3.04. Determinations Under Section 3.01   38         ARTICLE IV        
    SECTION 4.01. Representations and Warranties of the Company   39        
ARTICLE V             SECTION 5.01. Affirmative Covenants   41         SECTION
5.02. Negative Covenants   45         ARTICLE VI             SECTION 6.01.
Events of Default   47         ARTICLE VII             ARTICLE VIII            
SECTION 8.01. Authorization and Authority   50         SECTION 8.02. Rights as a
Lender   51         SECTION 8.03. Duties of Administrative Agent; Exculpatory
Provisions   51         SECTION 8.04. Reliance by Administrative Agent   52    
    SECTION 8.05. Indemnification   52         SECTION 8.06. Delegation of
Duties   53         SECTION 8.07. Resignation of Administrative Agent   53      
  SECTION 8.08. Non-Reliance on Administrative Agent and Other Lenders   54    
    SECTION 8.09. Other Agents   55         SECTION 8.10. Lender ERISA Matters  
55         ARTICLE IX    

 



3  

 

 

SECTION 9.01. Amendments, Etc.   57         SECTION 9.02. Notices, Etc.   57    
    SECTION 9.03. No Waiver; Remedies   59         SECTION 9.04. Costs and
Expenses   59         SECTION 9.05. Binding Effect   60         SECTION 9.06.
Assignments and Participations   61         SECTION 9.07. [Reserved]   66      
  SECTION 9.08. Confidentiality   66         SECTION 9.09. Mitigation of Yield
Protection   66         SECTION 9.10. Governing Law.   67         SECTION 9.11.
Execution in Counterparts   67         SECTION 9.12. Jurisdiction, Etc.   67    
    SECTION 9.13. Substitution of Currency   68         SECTION 9.14. Final
Agreement   68         SECTION 9.15. Judgment   68         SECTION 9.16.
[Reserved]   68         SECTION 9.17. Patriot Act Notice   68         SECTION
9.18. [Reserved]   69         SECTION 9.19. No Fiduciary Duty   69        
SECTION 9.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions   69         SECTION 9.21. Waiver of Jury Trial   72

 



4  

 

 

SCHEDULES     Schedule I - Commitments     EXHIBITS     Exhibit A Form of Note  
  Exhibit B Form of Notice of Borrowing     Exhibit C Form of Assignment and
Assumption     Exhibit D Form of Opinion of the General Counsel or an Assistant
General Counsel of the Company     Exhibit E Form of Opinion of Shearman &
Sterling LLP, Counsel to the Administrative Agent

 



5  

 

 

364-DAY CREDIT AGREEMENT

 

Dated as of April 10, 2020

 

HONEYWELL INTERNATIONAL INC., a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and CITIBANK, N.A. (“Citibank”), as
administrative agent (the “Administrative Agent”) for the Lenders (as
hereinafter defined), JPMORGAN CHASE BANK, N.A., as syndication agent, and BANK
OF AMERICA, N.A., BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN
SACHS BANK USA, MORGAN STANLEY MUFG LOAN PARTNERS, LLC and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as documentation agents, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.   Certain Defined Terms.

 

As used in this Agreement (this “Agreement”), the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender to the Company as part of a Borrowing and
refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Administrative Agent maintained by the Administrative Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention Bank Loan Syndications, (b) in the case of
Advances denominated in any Major Currency, the account of the Administrative
Agent designated in writing from time to time by the Administrative Agent to the
Company and the Lenders for such purpose and (c) in any such case, such other
account of the Administrative Agent as is designated in writing from time to
time by the Administrative Agent to the Company and the Lenders for such
purpose.

 



 

 

 

“Anti-Corruption Laws” means all anti-bribery or anti-corruption laws and
government rules and regulations of any jurisdiction applicable to the Company
or its Subsidiaries.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating 

S&P/Moody’s

Applicable 

Margin for Eurocurrency
Rate Advances

Applicable 

Margin for Base
Rate Advances

Level 1 

A+ or A1 or above

0.750%

0.000%

Level 2

Lower than Level 1 but at least A or A2

0.875%

0.000%

Level 3

Lower than Level 2

1.000%

0.000%

 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating 

S&P/Moody’s

Applicable 

Percentage

Level 1

A+ or A1 or above

0.030%

Level 2

Lower than Level 1 but at least A or A2

0.040%

Level 3

Lower than Level 2

0.060%

 

“Arrangers” means Citibank and JPMorgan Chase Bank, N.A.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.06), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Bail-In Action” has the meaning specified in Section 9.20.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 



7  

 

 

(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;

 

(b)           1/2 of one percent per annum above the Federal Funds Rate; and

 

(c)          the London interbank offered rate applicable to Dollars for a
period of one month as determined by reference to the Reuters Page (“One Month
LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day
shall be based on the rate appearing on the Reuters Page (or other commercially
available source providing such quotations as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. London time on such day);
provided that, if One Month LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.08(a)(i).

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

 

“Bribery Act” means the United Kingdom Bribery Act of 2010.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advance, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euros, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

 

“Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Administrative Agent, over which the
Administrative Agent shall have sole dominion and control, upon such terms as
may be satisfactory to the Administrative Agent.

 

“Change of Control” means that (i) any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as amended
(the “Act”)) (other than the Company, any Subsidiary of the Company or any
savings, pension or other benefit plan for the benefit of employees of the
Company or its Subsidiaries) which theretofore beneficially owned less than 30%
of the Voting Stock of the Company then outstanding shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Act) of 30% or more in voting power
of the outstanding Voting Stock of the Company or (ii) during any period of
twelve consecutive calendar months commencing at the Effective Date, individuals
who at the beginning of such twelve-month period were directors of the Company
shall cease to constitute a majority of the board of directors of the Company,
except to the extent individuals who at the beginning of such twelve month
period were replaced by individuals (x) whose election or nomination to the
board was approved by a majority of the remaining

 



8  

 

 

board members at the time of such election or nomination or (y) who were
nominated by a majority of the remaining board members at the time of such
nomination and subsequently elected as directors by shareholders of the Company.

 

“Citibank” means Citibank, N.A.

 

“Commitment” means as to any Lender (i) the Dollar amount set forth opposite its
name on Schedule I hereto under the caption “Commitment” or (ii) if such Lender
has entered into any Assignment and Assumption, the Dollar amount set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.06(c) as such Lender’s Commitment, in each case as the same may be
terminated or reduced, as the case may be, pursuant to Section 2.06.

 

“Competitor” means a Person primarily engaged in the product and service areas
of aerospace, home and building technologies, performance materials and
technologies or safety and productivity solutions, as described under the
heading “Competition” in the Company’s annual report on Form 10-K for the most
recent fiscal year ended.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Subsidiary” means, at any time, any Subsidiary the accounts of
which are required at that time to be included on a Consolidated basis in the
Consolidated financial statements of the Company, assuming that such financial
statements are prepared in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.12.

 

“Debt” means, with respect to any Person: (i) indebtedness of such Person, which
is not limited as to recourse to such Person, for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred (for 90
days or more) purchase or acquisition price of property or services; (ii)
indebtedness or obligations of others which such Person has assumed or
guaranteed; (iii) indebtedness or obligations of others secured by a lien,
charge or encumbrance on property of such Person whether or not such Person
shall have assumed such indebtedness or obligations; (iv) obligations of such
Person in respect of letters of credit (other than performance letters of
credit, except to the extent backing an obligation of any Person which would be
Debt of such Person), acceptance facilities, or drafts or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; and (v) obligations of such Person under leases which are required
to be capitalized on a balance sheet of such Person in accordance with GAAP.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulting Lender” means at any time, subject to Section 2.18(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, unless such Lender notifies
the Administrative Agent and

 



9  

 

 

the Company in writing that such failure to comply is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (ii) any Lender
that has notified the Administrative Agent or the Company in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iii) any
Lender that has defaulted on its funding obligations under other loan agreements
or credit agreements generally or that has notified, or whose Parent Company has
notified, the Administrative Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally (unless such writing or public
statement relates to such Lenders’ obligation to fund an Advance hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iv) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or the Company,
failed to confirm in writing to the Administrative Agent and the Company that it
will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (iv)
upon the Administrative Agent’s and the Company’s receipt of such written
confirmation), or (v) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Lender or its Parent
Company. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.18(c)) upon notification of such
determination by the Administrative Agent to the Company and the Lenders.

 

“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent not less than two Business Days prior to the date hereof,
(b) any other Person that is a Competitor of the Company or any of its
Subsidiaries, which Person has been designated by the Company as a “Disqualified
Institution” in writing to the Administrative Agent and the Lenders (including
by posting such notice to the Platform) not less than two Business Days prior to
such date but which designation shall not apply retroactively to disqualify any
parties that have previously acquired an assignment or participation interest
hereunder that is otherwise permitted hereunder, but upon the effectiveness of
such designation, any such party may not acquire any additional Commitments,
Advances or participations, and (c) Affiliates of the persons identified
pursuant to clauses (a) or (b) that are identified in writing by the Company to
the Administrative Agent (other than Affiliates that are bona fide debt funds);
provided that “Disqualified Institutions” shall exclude any Person that the
Company has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.

 



10  

 

 

“Dollars” and the “$” sign each mean lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Initial Lender, the office
of such Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent, or such other office of
such Lender as such Lender may from time to time specify to the Company and the
Administrative Agent.

 

“DQ List” has the meaning specified in Section 9.06(g)(iv).

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.06(b)(iii)).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equivalent” in Dollars of any Major Currency on any date means the equivalent
in Dollars of such Major Currency determined by using the quoted spot rate at
which the Administrative Agent’s principal office in London offers to exchange
Dollars for such Major Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the “Equivalent” in any
Major Currency of Dollars means the equivalent in such Major Currency of Dollars
determined by using the quoted spot rate at which the Administrative Agent’s
principal office in London offers to exchange such Major Currency for Dollars in
London prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms
of this Agreement) on such date as is required pursuant to the terms of this
Agreement.

 



11  

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” of any Person means any other Person that for purposes of
Title IV of ERISA is a member of such Person’s controlled group, or under common
control with such Person, within the meaning of Section 414 of the Internal
Revenue Code.

 

“ERISA Event” with respect to any Person means (a) (i) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to a Plan of such Person or
any of its ERISA Affiliates within the following 30 days, and the contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of such Plan is required
under Section 4043(b)(3) of ERISA (taking into account Section 4043(b)(2) of
ERISA) to notify the PBGC that the event is about to occur; (b) the application
for a minimum funding waiver with respect to a Plan of such Person or any of its
ERISA Affiliates; (c) the provision by the administrator of any Plan of such
Person or any of its ERISA Affiliates of a notice of intent to terminate such
Plan in a distress termination pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of such
Person or any of its ERISA Affiliates in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by such Person or any of its ERISA
Affiliates from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for the imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan of such Person or any of its ERISA Affiliates;
(g) the determination that any Plan is in “at risk” status (within the meaning
of Section 303 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan of such Person or any of its ERISA Affiliates pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 

“Escrow” means an escrow established with an independent escrow agent pursuant
to an escrow agreement reasonably satisfactory in form and substance to the
Person or Persons asserting the obligation of the Company to make a payment to
it or them hereunder.

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

 

“Eurocurrency Lending Office” means, with respect to any Initial Lender, the
office of such Lender specified as its “Eurocurrency Lending Office” in its
Administrative Questionnaire delivered to the Administrative Agent, or such
other office of such Lender as such Lender may from time to time specify to the
Company and the Administrative Agent.

 



12  

 

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on the Reuters Page
(or other commercially available source as designated by Administrative Agent
from time to time) as the London interbank offered rate (“LIBOR”) for deposits
in Dollars or in the relevant Major Currency at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period by (b) a percentage equal to 100% minus
the Eurocurrency Rate Reserve Percentage for such Interest Period; provided
that, if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or in a
Major Currency that bears interest as provided in Section 2.08(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement, or any amended or successor version to the extent
substantively comparable thereto, any current or future regulations or official
interpretations thereof, any similar provision of law applicable under any
intergovernmental agreement pursuant to the foregoing, or any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions

 



13  

 

 

received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Period” means for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Company pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Company pursuant to the provisions below. The duration of
each such Interest Period for a Eurocurrency Rate Advance shall be one, two
(other than for Borrowings denominated in Euro), three or six months as the
Company may, upon notice received by the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

(i)          the Company may not select any Interest Period that ends after the
scheduled Termination Date or, if the Advances have been converted to a term
loan pursuant to Section 2.06 prior to such selection, that ends after the
Maturity Date;

 

(ii)         Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

(iii)        whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the immediately preceding Business Day; and

 

(iv)      whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 



14  

 

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or a Bail-In Action, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender Insolvency Event shall not
result solely by virtue of the ownership or acquisition of any equity interest
in such Person by a governmental authority so long as such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person.

 

“Lenders” means, collectively, (i) Initial Lenders and (ii) each Eligible
Assignee that shall become a party hereto pursuant to Section 9.06.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
successor interest rate benchmark contemplated by Section 2.09(f), any
conforming changes to the definitions of “Base Rate”, “Eurocurrency Rate” and
“Interest Period” and any related definitions, the timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the reasonable, good faith discretion of the
Administrative Agent and in consultation with the Company, to reflect the
adoption of such successor interest rate benchmark and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent in consultation
with the Company determines that adoption of any portion of such market practice
is not administratively feasible or that no market practice for the
administration of such successor interest rate benchmark exists, in such other
manner of administration as the Administrative Agent determines reasonably and
in good faith and in consultation with the Company).

 

“Lien” means any lien, mortgage, pledge, security interest or other charge or
encumbrance of any kind.

 

“Loan Document” means, collectively, this Agreement, each Note and each
Assignment and Assumption.

 

“Major Currency” means Euros.

 

“Majority Lenders” means at any time Lenders holding more than 50% of the then
aggregate principal amount (based on the Equivalent in Dollars at such time) of
the Advances owing to Lenders, or, if no such principal amount is then
outstanding, Lenders

 



15  

 

 

having more than 50% of the Commitments; provided that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Majority Lenders at such time the Commitments of such Lender at such time.

 

“Material Adverse Change” means any material adverse change in the financial
condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender under this Agreement or any Note or (c) the ability of the
Company to perform its obligations under this Agreement or any Note.

 

“Maturity Date” means the earlier of (a) the first anniversary of the
Termination Date and (b) the date of termination in whole of the aggregate
Commitments pursuant to Section 2.06 or 6.01.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to the business thereof.

 

“Multiemployer Plan” of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which such Person or any of its ERISA Affiliates
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

 

“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and at least one Person other than such
Person or any of its ERISA Affiliates or (b) was so maintained and in respect of
which such Person or any of its ERISA Affiliates could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Net Tangible Assets of the Company and its Consolidated Subsidiaries”, as at
any particular date of determination, means the total amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities (excluding any thereof which are by their
terms extendible or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed) and (b) all goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangible assets, as set forth in the
most recent balance sheet of the Company and its Consolidated Subsidiaries and
computed in accordance with GAAP.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Note” means a promissory note of the Company payable to any Lender, delivered
pursuant to a request made under Section 2.17 in substantially the form of
Exhibit A hereto,

 



16  

 

 

evidencing the aggregate indebtedness of the Company to such Lender resulting
from the Advances made by such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Payment Office” means, for any Major Currency, such office of Citibank as shall
be from time to time selected by the Administrative Agent and notified by the
Administrative Agent to the Company and the Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Public Debt Rating” means, as of any date, the highest rating that has been
most recently announced by either S&P or Moody’s, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Company. For purposes of the foregoing, (a) if only one of S&P and Moody’s shall
have in effect a Public Debt Rating, the Applicable Margin and Applicable
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and Applicable Percentage will be set in accordance with Level
3 under the definition of “Applicable Margin” or “Applicable Percentage”, as the
case may be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin and Applicable Percentage shall be based
upon the higher rating, provided that if the lower of such ratings is Level 3
and the higher of such ratings is Level 1, the Applicable Margin and Applicable
Percentage shall be determined by reference to Level 2; (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Commitment at such time and the denominator of which is the aggregate
Commitments at such time and (b) such amount.

 

“Rating Condition” has the meaning specified in Section 2.06(c)(ii).

 



17  

 

 

“Rating Condition Notice” has the meaning specified in Section 2.06(c)(ii).

 

“Register” has the meaning specified in Section 9.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Restricted Property” means (a) any property of the Company located within the
United States of America that, in the opinion of the Company’s board of
directors, is a principal manufacturing property or (b) any shares of capital
stock or Debt of any Subsidiary owning any such property.

 

“Reuters Page” means, (a) with respect to an Advance denominated in Dollars, the
Reuters Screen LIBOR01 Page (or any replacement Reuters page that displays that
rate) and (b) with respect to an Advance denominated in a Major Currency, the
Reuters Screen EURIBOR01 (or any replacement Reuters page that displays that
rate).

 

“Sale and Leaseback Transaction” means any arrangement with any Person (other
than the Company or a Subsidiary of the Company), or to which any such Person is
a party, providing for the leasing to the Company or to a Subsidiary of the
Company owning Restricted Property for a period of more than three years of any
Restricted Property that has been or is to be sold or transferred by the Company
or such Subsidiary to such Person, or to any other Person (other than the
Company or a Subsidiary of the Company) to which funds have been or are to be
advanced by such Person on the security of the leased property. It is understood
that arrangements pursuant to Section 168(f)(8) of the Internal Revenue Code of
1954, as amended, or any successor provision having similar effect, are not
included within this definition of “Sale and Leaseback Transaction”.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the target of any comprehensive (but not list based) Sanctions that broadly
prohibit dealings with such country, region or territory (as of the date of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or by the United Nations
Security Council, Her Majesty’s Treasury of the United Kingdom, Canada, the
European Union or any EU member state, (b) any Person located, organized or
resident in a Sanctioned Country to the extent such Person is subject to
Sanctions or (c) any Person controlled or more than 50 percent owned by any such
Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, Canada, the European Union or Her Majesty’s Treasury
of the United Kingdom.

 



18  

 

 

“Scheduled Unavailability Date” has the meaning specified in Section
2.09(f)(ii).

 

“SEC” has the meaning specified in Section 5.01(h)(iii).

 

“Single Employer Plan” of any Person means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and no Person other than such Person and
its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its ERISA Affiliates could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

 

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, or any successor by merger or consolidation to the business thereof.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Term Loan Conversion Date” means the Termination Date on which all Advances
outstanding on such date are converted into a term loan pursuant to Section
2.07.

 

“Term Loan Election” has the meaning specified in Section 2.07.

 

“Termination Date” means the earlier of (a) April 9, 2021 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.06 or Section 6.01
or, if all Lenders elect to terminate their Commitments as provided therein,
Section 2.06(d). If any Termination Date is not a Business Day, the Termination
Date shall be the immediately preceding Business Day.

 

“Threatened” means, with respect to any action, suit, investigation, litigation
or proceeding, a written communication to the Company expressing an intention to
immediately bring such action, suit, investigation, litigation or proceeding.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Commitment at such time minus (b) the aggregate
principal amount of all Advances (based in respect of any Advances denominated
in a Major Currency on the Equivalent in Dollars at such time) made by such
Lender (in its capacity as a Lender) and outstanding at such time.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies,

 



19  

 

 

entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed, and all financial computations and determinations
pursuant hereto shall be made, in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”); provided, however, that, if
any changes in accounting principles from those used in the preparation of such
financial statements have been required by the rules, regulations,
pronouncements or opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions) and have been adopted by the Company with the
agreement of its independent certified public accountants, the Lenders agree to
consider a request by the Company to amend this Agreement to take account of
such changes.

 

SECTION 1.04. Other Interpretive Provisions. Any reference herein to a merger,
transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, shall be deemed to apply to a division under Delaware law (or any
comparable event under a different jurisdiction’s laws) of or by a limited
liability company, or a division of assets to a series of a limited liability
company (or the unwinding of such a division) (whether pursuant to a “plan of
division” or similar arrangement), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, as
applicable, to, of or with a separate Person. Any such division of a limited
liability company shall constitute a separate Person hereunder (and each such
division of any limited liability company that is a Subsidiary shall also
constitute such a Person or entity).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01.   The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Company from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advance
denominated in a Major Currency on the Equivalent in Dollars determined on the
date of delivery of the applicable Notice of Borrowing), not to exceed such
Lender’s Unused Commitment. Each Borrowing shall be in an aggregate amount not
less than $10,000,000 (or the Equivalent thereof in any Major Currency
determined on the date of delivery of the applicable Notice of Borrowing) or an
integral multiple of $1,000,000 (or the Equivalent thereof in any Major Currency
determined on the date of delivery of the applicable Notice of Borrowing) in
excess thereof and shall consist of Advances of the same Type made on the same
day by the Lenders ratably according to their respective Commitments. Within the
limits

 



20  

 

 

of each Lender’s Commitment, the Company may borrow under this Section 2.01,
prepay pursuant to Section 2.10 and reborrow under this Section 2.01.

 

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 10:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in any Major Currency, (y)
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars or (z) 9:00 A.M. (New York City time) on
the day of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Company to the Administrative Agent, which shall give to
each Lender prompt notice thereof by telecopier. Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be by telephone, confirmed immediately in
writing, or telecopier in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurocurrency Rate Advances, initial
Interest Period and currency for each such Advance. Each Lender shall, before
11:00 A.M. (New York City time) on the date of such Borrowing, in the case of a
Borrowing consisting of Advances denominated in Dollars, and before 11:00 A.M.
(London time) on the date of such Borrowing, in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in any Major Currency, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion (as determined in accordance with Section 2.01) of such
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Company at the
Administrative Agent’s aforesaid address or at the applicable Payment Office, as
the case may be.

 

(b)           Anything in subsection (a) above to the contrary notwithstanding,
the Company may not select Eurocurrency Rate Advances for any proposed Borrowing
if the obligation of the Lenders to make Eurocurrency Rate Advances shall then
be suspended pursuant to Section 2.09 or 2.12.

 

(c)           Each Notice of Borrowing shall be irrevocable and binding on the
Company. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Company shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure by the Company to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

 

(d)          Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such

 



21  

 

 

Borrowing in accordance with subsection (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Company on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Company severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Company until the date such amount is repaid to the Administrative Agent,
at (x) in the case of the Company, the higher of (A) the interest rate
applicable at the time to Advances comprising such Borrowing and (B) the cost of
funds incurred by the Administrative Agent in respect of such amount and (y) in
the case of such Lender, (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Administrative
Agent in respect of such amount in the case of Advances denominated in any Major
Currency. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.

 

(e)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

SECTION 2.03.   [Reserved].

 

SECTION 2.04.   [Reserved].

 

SECTION 2.05.   Fees. (a) Commitment Fee. The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee on the
aggregate amount of such Lender’s Unused Commitment from the date hereof in the
case of each Initial Lender and from the effective date specified in the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing June 30,
2020, and on the Termination Date, provided that no Defaulting Lender shall be
entitled to receive any commitment fee for any period during which that Lender
is a Defaulting Lender (and the Company shall not be required to pay such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(b)           Agent’s Fees. The Company shall pay to the Administrative Agent
for its own account such fees, and at such times, as the Company and the
Administrative Agent may separately agree.

 

SECTION 2.06.   Termination or Reduction of the Commitments. (a) Optional
Ratable Termination or Reduction. The Company shall have the right, upon at
least three Business Days’ notice to the Administrative Agent, to terminate in
whole or permanently reduce ratably in part the Unused Commitments of the
Lenders, provided that each partial reduction shall be in an aggregate amount
not less than $10,000,000 or an integral multiple of $1,000,000 in excess
thereof. The aggregate amount of the Commitments, once reduced as provided in
this Section 2.06(a), may not be reinstated.

 

22  

 

 

(b)       Non-Ratable Termination by Assignment. The Company shall have the
right, upon at least ten Business Days’ written notice to the Administrative
Agent (which shall then give prompt notice thereof to the relevant Lender), to
require any Lender (including any Defaulting Lender) to assign, pursuant to and
in accordance with the provisions of Section 9.06, all of its rights and
obligations under this Agreement and under the Notes to an Eligible Assignee
selected by the Company; provided, however, that (i) no Event of Default shall
have occurred and be continuing at the time of such request and at the time of
such assignment; (ii) the assignee shall have paid to the assigning Lender the
aggregate principal amount of, and any interest accrued and unpaid to the date
of such assignment on, the Note or Notes of such Lender; (iii) the Company shall
have paid to the assigning Lender any and all accrued commitment fees payable to
such Lender and all other accrued and unpaid amounts owing to such Lender under
any provision of this Agreement (including, but not limited to, any increased
costs or other additional amounts owing under Section 2.11 and Section 9.04 and
any indemnification for Taxes under Section 2.14) as of the effective date of
such assignment; and (iv) if the assignee selected by the Company is not an
existing Lender, such assignee or the Company shall have paid the processing and
recordation fee required under Section 9.06(b) for such assignment;
provided further that the Company shall have no right to replace more than three
Non-Defaulting Lenders in any calendar year pursuant to this Section 2.06(b);
and provided further that the assigning Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 8.05, shall survive such
assignment as to matters occurring prior to the date of assignment.

 

(c)       Non-Ratable Reduction. (i) The Company shall have the right, at any
time other than during any Rating Condition, upon at least ten Business Days’
notice to a Lender (with a copy to the Administrative Agent), to terminate in
whole such Lender’s Commitments. Such termination shall be effective, (x) with
respect to such Lender’s Unused Commitment, on the date set forth in such
notice, provided, however, that such date shall be no earlier than ten Business
Days after receipt of such notice and (y) with respect to each Advance
outstanding to such Lender, in the case of Base Rate Advances, on the date set
forth in such notice and, in the case of Eurocurrency Rate, on the last day of
the then current Interest Period relating to such Advance; provided further,
however, that such termination shall not be effective, if, after giving effect
to such termination, the Company would, under this Section 2.06(c), reduce the
Lenders’ Commitments in any calendar year by an amount in excess of the
Commitments of any three Lenders or $240,000,000, whichever is greater on the
date of such termination. Notwithstanding the preceding proviso, the Company may
terminate in whole the Commitments of any Lender in accordance with the terms
and conditions set forth in Section 2.06(b). Upon termination of a Lender’s
Commitments under this Section 2.06(c), the Company will pay or cause to be paid
all principal of, and interest accrued to the date of such payment on, Advances
owing to such Lender and pay any accrued commitment fees payable to such Lender
pursuant to the provisions of Section 2.05, and all other amounts payable to
such Lender hereunder (including, but not limited to, any increased costs or
other amounts owing under Section 2.11 and any indemnification for Taxes under
Section 2.14); and upon such payments, the obligations of such Lender hereunder
shall, by the provisions hereof, be released and discharged; provided, however,
that such Lender’s rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 8.05 shall survive such release and discharge as to
matters occurring prior to such date. The aggregate amount of the Commitments of
the Lenders once reduced pursuant to this Section 2.06(c) may not be reinstated.

 



23  

 

 

(ii)       For purposes of this Section 2.06(c) only, the term “Rating
Condition” shall mean a period commencing with notice (a “Rating Condition
Notice”) by the Administrative Agent to the Company and the Lenders to the
effect that the Administrative Agent has been informed that the rating of the
senior public Debt of the Company is unsatisfactory under the standard set forth
in the next sentence, and ending with notice by the Administrative Agent to the
Company and the Lenders to the effect that such condition no longer exists. The
Administrative Agent shall give a Rating Condition Notice promptly upon receipt
from the Company or any Lender of notice stating, in effect, that both of S&P
and Moody’s, respectively, then rate the senior public Debt of the Company lower
than BBB- and Baa3. The Company agrees to give notice to the Administrative
Agent forthwith upon any change in a rating by either such organization of the
senior public Debt of the Company; the Administrative Agent shall have no duty
whatsoever to verify the accuracy of any such notice from the Company or any
Lender or to monitor independently the ratings of the senior public Debt of the
Company and no Lender shall have any duty to give any such notice. The
Administrative Agent shall give notice to the Lenders and the Company as to the
termination of a Rating Condition promptly upon receiving a notice from the
Company to the Administrative Agent (which notice the Administrative Agent shall
promptly notify to the Lenders) stating that the rating of the senior public
Debt of the Company does not meet the standard set forth in the second sentence
of this clause (ii), and requesting that the Administrative Agent notify the
Lenders of the termination of the Rating Condition. The Rating Condition shall
terminate upon the giving of such notice by the Administrative Agent.

 

(d)       Termination by a Lender. In the event that a Change of Control occurs,
each Lender may, by notice to the Company and the Administrative Agent given not
later than 50 calendar days after such Change of Control, terminate its
Commitment, which Commitment shall be terminated effective as of the later of
(i) the date that is 60 calendar days after such Change of Control or (ii) the
end of the Interest Period for any Eurocurrency Rate Advance outstanding at the
time of such Change of Control or for any Eurocurrency Rate Advance made
pursuant to the next sentence of this Section 2.06(d). Upon the occurrence of a
Change of Control, the Company’s right to make a Borrowing under this Agreement
shall be suspended for a period of 60 calendar days, except for Base Rate
Advances and Eurocurrency Rate Advances having an Interest Period ending not
later than 90 calendar days after such Change of Control. A notice of
termination pursuant to this Section 2.06(d) shall not have the effect of
accelerating any outstanding Advance of such Lender and the Notes of such
Lender.

 

SECTION 2.07. Repayment of Advances. The Company, subject to the next succeeding
sentence, shall repay to the Administrative Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Advances
then outstanding. The Company may, upon not less than 15 days' notice to the
Administrative Agent, elect (the “Term Loan Election”) to convert all of the
Advances outstanding on the Termination Date in effect at such time into a term
loan which the Company shall repay in full ratably to the Lenders on the
Maturity Date; provided that (a) the Company shall have paid to the
Administrative Agent for the account of the Lenders a fee equal to 0.75% of the
aggregate principal amount of the Advances so converted, (b) the applicable
conditions set forth in Section 3.03 have been satisfied or waived and (c) the
Term Loan Election may not be exercised if a Default has occurred and is
continuing on the date of notice of the Term Loan Election or on the date on
which the Term Loan Election is to be effected. All Advances converted into a
term loan pursuant to this Section 2.07 shall continue

 



24  

 

 

to constitute Advances except that the Company may not reborrow pursuant to
Section 2.01 after all or any portion of such Advances have been prepaid
pursuant to Section 2.10.

 

SECTION 2.08. Interest on Advances. (a) Scheduled Interest. The Company shall
pay interest on the unpaid principal amount of each Advance from the date of
such Advance, until such principal amount shall be paid in full, at the
following rates per annum:

 

(i)            Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time plus (y) the Applicable Margin in effect from
time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.

 

(ii)           Eurocurrency Rate Advances. During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

 

(b)           Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Company shall pay interest on
(i) the unpaid principal amount of each Advance owing by the Company to each
Lender, payable in arrears on the dates referred to in clause (a) above, at a
rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder by the Company that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 1% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a) above.

 

SECTION 2.09. Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the Company and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.08(a)(i).

 

(b)           If, with respect to any Eurocurrency Rate Advances, the Majority
Lenders notify the Administrative Agent that (i) they are unable to obtain
matching deposits in the London interbank market at or about 11:00 A.M. (London
time) on the second Business Day before the making of a Borrowing in sufficient
amounts to fund their respective Advances as part of such Borrowing during its
Interest Period or (ii) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Company and the Lenders, whereupon (A) the Company will, on the last day of the
then existing Interest Period therefor, (1) if such Eurocurrency Rate Advances
are denominated in Dollars, either (x) prepay such Advances or (y) Convert such

 



25  

 

 

Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Major Currency, either (x) prepay such Advances or
(y) exchange such Advances into an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances, and (B) the obligation of the Lenders to make
Eurocurrency Rate Advances in the same currency as such Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist.

 

(c)           If the Company, in requesting a Borrowing comprised of
Eurocurrency Rate Advances, shall fail to select the duration of the Interest
Period for such Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Company and the Lenders and
such Advances will (to the extent such Eurocurrency Rate Advances remain
outstanding on such day) automatically, on the last day of the then existing
Interest Period therefor, (i) if such Eurocurrency Rate Advances are denominated
in Dollars, Convert into Base Rate Advances and (ii) if such Eurocurrency Rate
Advances are denominated in any Major Currency, be exchanged into an Equivalent
amount of Dollars and be Converted into Base Rate Advances.

 

(d)           Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will (to the
extent such Eurocurrency Rate Advance remains outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Major Currency, be exchanged into an Equivalent amount of
Dollars and Converted into a Base Rate Advance and (ii) the obligation of the
Lenders to make Eurocurrency Rate Advances shall be suspended.

 

(e)           If the Reuters Page is unavailable,

 

(i)            the Administrative Agent shall forthwith notify the Company and
the Lenders that the interest rate cannot be determined for such Eurocurrency
Rate Advances,

 

(ii)           with respect to Eurocurrency Rate Advances, each such Advance
will (to the extent such Eurocurrency Rate Advance remains outstanding on such
day) automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars, be
prepaid by the Company or be automatically Converted into a Base Rate Advance
and (B) if such Eurocurrency Rate Advance is denominated in any Major Currency,
be prepaid by the Company or be automatically exchanged into an Equivalent
amount of Dollars and Converted into a Base Rate Advance, and

 

(iii)          the obligation of the Lenders to make Eurocurrency Rate Advances
shall be suspended until the Administrative Agent shall notify the Company and
the Lenders that the circumstances causing such suspension no longer exist.

 

(f)            If at any time the Administrative Agent determines in good faith,
or the Company or the Majority Lenders notify the Administrative Agent (with, in
the case of the Majority Lenders, a copy to the Company) that the Company or the
Majority Lenders (as

 



26  

 

 

applicable) have determined in good faith, that (i) adequate and reasonable
means do not exist for determining the Eurocurrency Rate and such circumstances
are unlikely to be temporary, (ii)  the administrator of the Eurocurrency Rate
or a governmental authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the
Eurocurrency Rate shall no longer be used for determining interest rates for
loans (such specific date, the “Scheduled Unavailability Date”) or (iii)  a new
benchmark interest rate to replace LIBOR has become broadly accepted by the
syndicated loan market in the United States, then the Administrative Agent and
the Company may amend this Agreement to establish an alternate rate of interest
to the Eurocurrency Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time together with any proposed LIBOR Successor Rate
Conforming Changes, and, notwithstanding any provision of this Agreement or any
other Loan Document to the contrary, any such amendment shall become effective
at 5:00 P.M. on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders unless, prior to such time,
Lenders comprising the Majority Lenders have delivered to the Administrative
Agent notice that such Majority Lenders do not accept such amendment; provided
that, if such alternate rate of interest as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
If no such alternate rate of interest has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Company
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Advances shall be suspended (to the extent of the affected
Eurocurrency Rate Advances or Interest Periods) and each such Advance will (to
the extent such Eurocurrency Rate Advance remains outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be prepaid by
the Company or be automatically Converted into a Base Rate Advance and (B) if
such Eurocurrency Rate Advance is denominated in any Major Currency, be prepaid
by the Company or be automatically exchanged into an Equivalent amount of
Dollars and Converted into a Base Rate Advance. Upon receipt of such notice, the
Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Advances (to the extent of the affected
Eurocurrency Rate Advances or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for a Borrowing comprised of Base
Rate Advances in the amount specified therein.

 

SECTION 2.10. Prepayments of Advances. (a) Optional Prepayments. The Company
may, upon notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, given not later than 11:00 A.M.
(New York City time) on the second Business Day prior to the date of such
proposed prepayment, in the case of Eurocurrency Rate Advances, and not later
than 11:00 A.M. (New York City time) on the day of such proposed prepayment, in
the case of Base Rate Advances, and, if such notice is given, the Company shall,
prepay the outstanding principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that (x) each partial prepayment shall be in an aggregate principal amount not
less than $10,000,000 or the Equivalent thereof in a Major Currency (determined
on the date notice of prepayment is given) or an integral multiple of $1,000,000
or the Equivalent thereof in a Major Currency (determined on the date notice of
prepayment is given) in excess thereof and (y) in the event of any such
prepayment of a

 



27  

 

 

Eurocurrency Rate Advance other than on the last day of the Interest Period
therefor, the Company shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).

 

(b)          Mandatory Prepayments. If, on any date, the sum of (A) the
aggregate principal amount of all Advances denominated in Dollars then
outstanding plus (B) the Equivalent in Dollars (determined on the third Business
Day prior to such date) of the aggregate principal amount of all Advances
denominated in Major Currencies then outstanding exceeds 103% of the aggregate
Commitments of the Lenders on such date, the Company shall thereupon promptly
prepay the outstanding principal amount of any Advances in an aggregate amount
sufficient to reduce such sum to an amount not to exceed 100% of the aggregate
Commitments of the Lenders on such date, together with any interest accrued to
the date of such prepayment on the principal amounts prepaid and, in the case of
any prepayment of a Eurocurrency Rate Advance on a date other than the last day
of an Interest Period or at its maturity, any additional amounts which the
Company shall be obligated to reimburse to the Lenders in respect thereof
pursuant to Section 9.04(c). The Administrative Agent shall give prompt notice
of any prepayment required under this Section 2.10(b) to the Company and the
Lenders.

 

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances (excluding
for purposes of this Section 2.11 any such increased costs resulting from (i)
Taxes or Other Taxes (as to which Section 2.14 shall govern) and (ii) changes in
the basis of taxation of overall net income or overall gross income by the
United States or by the foreign jurisdiction or state under the laws of which
such Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Company shall from time to time, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to the Company and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error. For the avoidance of doubt, this Section
2.11(a) shall apply to all requests, rules, guidelines or directives issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented.

 

(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law) affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital or liquidity is
increased by or based upon the existence of such Lender’s commitment to lend
hereunder, then, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), the Company shall pay to the Administrative Agent for the

 



28  

 

 

account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Company and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.
For the avoidance of doubt, this Section 2.11(b) shall apply to all requests,
rules, guidelines or directives concerning capital adequacy or liquidity issued
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy or
liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States financial regulatory authorities, in each case pursuant to Basel
III, regardless of the date adopted, issued, promulgated or implemented.

 

(c)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.11 shall, upon the written request of the Company delivered to
such Lender and the Administrative Agent, assign, pursuant to and in accordance
with the provisions of Section 9.06, all of its rights and obligations under
this Agreement and under the Notes to an Eligible Assignee selected by the
Company; provided, however, that (i) no Default shall have occurred and be
continuing at the time of such request and at the time of such assignment;
(ii) the assignee shall have paid to the assigning Lender the aggregate
principal amount of, and any interest accrued and unpaid to the date of such
assignment on, the Note or Notes of such Lender; (iii) the Company shall have
paid to the assigning Lender any and all commitment fees and other fees payable
to such Lender and all other accrued and unpaid amounts owing to such Lender
under any provision of this Agreement (including, but not limited to, any
increased costs or other additional amounts owing under this Section 2.11 and
Section 9.04(c), and any indemnification for Taxes under Section 2.14) as of the
effective date of such assignment and (iv) if the assignee selected by the
Company is not an existing Lender, such assignee or the Company shall have paid
the processing and recordation fee required under Section 9.06(b) for such
assignment; provided further that the assigning Lender’s rights under Sections
2.11, 2.14 and 9.04, and its obligations under Section 8.05, shall survive such
assignment as to matters occurring prior to the date of assignment.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Company of the change or circumstance giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the change or circumstance giving rise to
such increased costs or reductions is retroactive, then the 90 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e)           Notwithstanding any other provision in this Section, no Lender
shall demand compensation for any increased cost pursuant to this Section 2.11
if it shall not at the time be the general policy or practice of such Lender to
demand such compensation in similar circumstances under comparable provisions of
other credit agreements; provided that no Lender shall be required to disclose
any confidential or proprietary information in respect of such demand.

  



29  

 

 

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances in Dollars or any Major
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or in any
Major Currency hereunder, (a) each such Eurocurrency Rate Advance will
automatically, upon such demand, (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Major Currency, be exchanged
into an Equivalent amount of Dollars and Converted into a Base Rate Advance and
(b) the obligation of the Lenders to make such Eurocurrency Rate Advances shall
be suspended until the Administrative Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist.

 

SECTION 2.13. Payments and Computations. (a) The Company shall make each payment
hereunder and under any Notes, except with respect to principal of, interest on,
and other amounts relating to, Advances denominated in a Major Currency, not
later than 11:00 A.M. (New York City time) on the day when due in Dollars to the
Administrative Agent at the applicable Agent’s Account in same day funds without
set-off, counterclaim or deduction of any kind. The Company shall make each
payment hereunder and under any Notes with respect to principal of, interest on,
and other amounts relating to Advances denominated in a Major Currency not later
than 12:00 Noon (at the Payment Office for such Major Currency) on the day when
due in such Major Currency to the Administrative Agent in same day funds by
deposit of such funds to the applicable Agent’s Account without set-off,
counterclaim or deduction of any kind. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, commitment fees ratably (other than amounts payable
pursuant to Section 2.06(b), 2.06(c), 2.11, 2.14 or 9.04(c)) to the applicable
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 9.06(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder and under any Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

 

(b)           All computations of interest based on clause (a) of the definition
of Base Rate and of commitment fees shall be made by the Administrative Agent on
the basis of a year of 365 or 366 days, as the case may be, and all computations
of interest based on the Eurocurrency Rate or the Federal Funds Rate shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or commitment fees are
payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 



30  

 

 

(c)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee; provided,
however, that, if such extension would cause payment of interest on or principal
of Eurocurrency Rate Advances to be made in the next following calendar month,
such payment shall be made on the immediately preceding Business Day.

 

(d)           Unless the Administrative Agent shall have received notice from
the Company prior to the date on which any payment is due to the Lenders
hereunder that the Company will not make such payment in full, the
Administrative Agent may assume that the Company has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Company shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at (i) the Federal Funds Rate in the case of Advances denominated in
Dollars or (ii) the cost of funds incurred by the Administrative Agent in
respect of such amount in the case of Advances denominated in Major Currencies.

 

SECTION 2.14. Taxes. (a) Except as otherwise provided in this Section 2.14, any
and all payments by or on behalf of the Company hereunder or under the Notes
shall be made, in accordance with Section 2.13, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding,
(i) in the case of each Lender and the Administrative Agent, (A) net income
taxes imposed by the United States or any State thereof and taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and (B) any United States withholding taxes resulting from
FATCA and, (ii) in the case of each Lender, taxes imposed on its overall net
income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes being hereinafter referred to as “Taxes”). If the Company shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Administrative Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions and (iii) the
Company shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law.

 

(b)           In addition, the Company agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of,

 



31  

 

 

performing under, or otherwise with respect to, this Agreement or the Notes
(hereinafter referred to as “Other Taxes”).

 

(c)           The Company shall indemnify each Lender and the Administrative
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) imposed on or paid by such Lender or the Administrative Agent (as
the case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto; provided, however, that the Company
shall not be obligated to pay any amounts in respect of penalties, interest or
expenses pursuant to this paragraph that are payable solely as a result of (i)
the failure on the part of the pertinent Lender or Agent to pay over those
amounts received from the Company under this clause (c) or (ii) the gross
negligence or willful misconduct, as finally determined in a nonappealable
judgment of a court of competent jurisdiction, on the part of the pertinent
Lender or Agent. This indemnification shall be made within 30 days from the date
such Lender or the Administrative Agent (as the case may be) makes written
demand therefor. Each Lender agrees to provide reasonably prompt notice to the
Administrative Agent and the Company of any imposition of Taxes or Other Taxes
against such Lender; provided that failure to give such notice shall not affect
such Lender’s rights to indemnification hereunder. Each Lender agrees that it
will, promptly upon a request by the Company, furnish to the Company such
evidence as is reasonably available to such Lender as to the payment of the
relevant Taxes or Other Taxes, and that it will, if requested by the Company,
cooperate with the Company in its efforts to obtain a refund or similar relief
in respect of such payment.

 

(d)           Within 30 days after the date of any payment of Taxes by the
Company under subsection (a) above, the Company shall furnish to the
Administrative Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing payment thereof. In the case of any
payment hereunder or under the Notes by or on behalf of the Company through an
account or branch outside the United States or by or on behalf of the Company by
a payor that is not a United States person, if the Company determines that no
Taxes are payable in respect thereof, the Company shall furnish, or shall cause
such payor to furnish, to the Administrative Agent, at such address, an opinion
of counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of this subsection (d) and subsection (e), the
terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

 

(e)           (i) Each Lender organized under the laws of a jurisdiction outside
the United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender, on the date of the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender and on the date it changes its Applicable Lending Office in the case of
any Lender, and from time to time thereafter as requested in writing by the
Company (unless a change in law renders such Lender unable lawfully to do so),
shall provide the Administrative Agent and the Company with two original
Internal Revenue Service forms W-8ECI, W-8BEN or W-8BEN-E, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. In addition, each Lender further agrees to provide the Company with any
form or document as the Company may reasonably request which is required by any
taxing authority outside the United States in order

 



32  

 

 

to secure an exemption from, or reduction in the rate of, withholding tax in
such jurisdiction, if available to such Lender. If the forms provided by a
Lender at the time such Lender first becomes a party to this Agreement or
changes its Applicable Lending Office indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, in the case of a Lender that
initially becomes a party to this Agreement pursuant to an assignment in
accordance with Section 9.06 or a Lender that undertakes a change in its
Applicable Lending Office, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable on the
date of such assignment or change with respect to the assignee Lender or Lender
after the change in Applicable Lending Office, but only to the extent of United
States withholding tax included in Taxes, if any, applicable on the date of such
assignment or change with respect to the assignor Lender or Lender prior to such
change in Applicable Lending Office. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8ECI, W-8BEN or W-8BEN-E, that a Lender
reasonably considers to be confidential, such Lender shall give notice thereof
to the Company and shall not be obligated to include in such form or document
such confidential information.

 

(ii)           In addition, if a payment made to a Lender hereunder or under the
Notes would be subject to United States withholding tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Company and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

(f)            For any period with respect to which a Lender has failed to
provide the Company with the appropriate form described in Section 2.14(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided), such Lender
shall not be entitled to indemnification under Section 2.14(a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Company shall take such steps
as such Lender shall reasonably request to assist such Lender to recover such
Taxes.

 

(g)           If the Company is required to pay any additional amount to any
Lender or to the Administrative Agent or on behalf of any of them to any taxing
authority pursuant to this Section 2.14, such Lender shall, upon the written
request of the Company delivered to such Lender and the Administrative Agent,
assign, pursuant to and in accordance with the provisions of Section

 



33  

 

 

9.06, all of its rights and obligations under this Agreement and under the Notes
to an Eligible Assignee selected by the Company; provided, however, that (i) no
Default shall have occurred and be continuing at the time of such request and at
the time of such assignment; (ii) the assignee shall have paid to the assigning
Lender the aggregate principal amount of, and any interest accrued and unpaid to
the date of such assignment on, the Note or Notes of such Lender; (iii) the
Company shall have paid to the assigning Lender any and all commitment fees and
other fees payable to such Lender and all other accrued and unpaid amounts owing
to such Lender under any provision of this Agreement (including, but not limited
to, any increased costs or other additional amounts owing under Section 2.11,
any break funding costs under Section 9.04(c) and any indemnification for Taxes
under this Section 2.14) as of the effective date of such assignment; and
(iv) if the assignee selected by the Company is not an existing Lender, such
assignee or the Company shall have paid the processing and recordation fee
required under Section 9.06(b) for such assignment; provided further that the
assigning Lender’s rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 8.05, shall survive such assignment as to matters
occurring prior to the date of assignment.

 

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, if
any, or otherwise) on account of the Advances owing to it (other than pursuant
to Section 2.06(b), 2.06(c), 2.11, 2.14 or 9.04(c)) in excess of its Ratable
Share of payments on account of the Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances owing to them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Company agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff, if any) with respect to such participation as
fully as if such Lender were the direct creditor of the Company in the amount of
such participation.

 

SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and the Company agrees that it shall use such proceeds) for general corporate
purposes of the Company and its Subsidiaries. The Company will not request any
Borrowing, and neither the Company nor its Subsidiaries shall use, and the
Company shall use commercially reasonable efforts to procure that it and its
Subsidiaries’ respective directors, officers and employees, in each case when
acting on behalf of the Company or its Subsidiaries shall not use, the proceeds
of any Borrowing (i) in furtherance of a corrupt offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of material
value, to any Person in a manner which constitutes (x) a violation of the
Bribery Act, (y) a violation of the FCPA or (z) a material violation of any
other Anti-Corruption Laws, (ii) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country (unless such activity, business or transaction would not
result in a violation of applicable Sanctions by any

 



34  

 

 

party hereto), or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Advances. The Company
agrees that upon request of any Lender to the Company (with a copy of such
notice to the Administrative Agent) that such Lender receive a Note to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Company shall promptly execute and
deliver to such Lender a Note payable to such Lender in a principal amount up to
the Commitment of such Lender.

 

(b)           The Register maintained by the Administrative Agent pursuant to
Section 9.06(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assignment and Assumption delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Company to each Lender hereunder and (iv) the amount of any
sum received by the Administrative Agent from the Company hereunder and each
Lender’s share thereof.

 

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Company to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Company under this Agreement.

 

SECTION 2.18. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest, commitment fees
or other amounts received by the Administrative Agent for the account of any
Defaulting Lender under this Agreement (whether voluntary or mandatory, at
maturity, pursuant to Article VI or otherwise) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Company, to be held in the Cash Deposit Account and
released in order to satisfy obligations of such Defaulting Lender to fund
Advances under this Agreement; fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default exists, to the payment of any amounts owing to the Company as
a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a

 



35  

 

 

result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advance in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made at a time when the applicable conditions set forth in Article III were
satisfied or waived, such payment shall be applied solely to pay the Advances of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of such Defaulting Lender and provided further that any
amounts held as cash collateral for funding obligations of a Defaulting Lender
shall be returned to such Defaulting Lender upon the termination of this
Agreement and the satisfaction of such Defaulting Lender’s obligations
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.18 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(b)           No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.18,
performance by the Company of its obligations shall not be excused or otherwise
modified, as a result of the operation of this Section 2.18. The rights and
remedies against a Defaulting Lender under this Section 2.18 are in addition to
any other rights and remedies which the Company, the Administrative Agent or any
other Lender may have against such Defaulting Lender.

 

(c)           If the Company and the Administrative Agent agree in writing that
in their reasonable determination a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Advances to be held on a pro rata basis by the Lenders in accordance with their
Ratable Shares, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01. The
obligation of the Lenders to make Advances in accordance with Section 2.01 shall
become effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

 



36  

 

 

(a)           There shall have occurred no Material Adverse Change since
December 31, 2019, except as otherwise publicly disclosed prior to the date
hereof.

 

(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or to the
knowledge of the Company Threatened before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect,
except as disclosed in public filings prior to the date hereof or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
of the Company or the consummation of the transactions contemplated hereby, and
there shall have been no material adverse change in the status, or financial
effect on the Company or any of its material Subsidiaries, of the matters
disclosed in public filings prior to the date hereof.

 

(c)           The Company shall have paid all accrued fees and expenses of the
Administrative Agent and the Lenders in respect of this Agreement.

 

(d)           On the Effective Date, the following statements shall be true and
the Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Company, dated the Effective Date, stating that:

 

(i)         The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

 

(ii)        No event has occurred and is continuing that constitutes a Default.

 

(e)           The Administrative Agent shall have received on or before the
Effective Date the following, each dated such day, in form and substance
satisfactory to the Administrative Agent:

 

(i)         The Notes of the Company to the Lenders to the extent requested by
any Lender pursuant to Section 2.17.

 

(ii)        Certified copies of the resolutions of the board of directors of the
Company approving this Agreement and any Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and such Notes.

 

(iii)       A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes of the Company and the other
documents to be delivered hereunder.

 

(iv)       A favorable opinion of the General Counsel or an Assistant General
Counsel of the Company, substantially in the form of Exhibit D hereto and as to
such other matters as any Lender through the Administrative Agent may reasonably
request.

 



37  

 

 

(v)        A favorable opinion of Shearman & Sterling LLP, counsel for the
Administrative Agent, substantially in the form of Exhibit E hereto.

 

(vi)       Such other approvals, opinions or documents as any Lender, through
the Administrative Agent, may reasonably request.

 

(f)            The Administrative Agent shall have received counterparts of this
Agreement executed by the Company and each of the Lenders or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this Agreement.

 

(g)           The Company shall have repaid or prepaid all of the accrued
obligations under, and terminated in full the commitments of the lenders under
the 364-Day Credit Agreement dated as of April 26, 2019 among the Company, the
lenders party thereto and Citibank, as administrative agent. Each of the Lenders
that is a party to said Credit Agreement hereby waives any requirement that
notice of such prepayment or termination of commitments be made in advance of
the Effective Date.

 

SECTION 3.02. [Reserved].

 

SECTION 3.03. Conditions Precedent to Each Borrowing and the Term Loan Election,
. The obligation of each Lender to make an Advance and the obligation of each
Lender to convert the outstanding Advances into a term loan pursuant to the Term
Loan Election shall be subject to the conditions precedent that the Effective
Date shall have occurred and on the date of such Borrowing or Term Loan
Election, as the case may be, (a) the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing, notice of Term Loan
Election, and the acceptance by the Company of the proceeds of such Borrowing
shall constitute a representation and warranty by the Company that on the date
of such Borrowing or the Term Loan Conversion Date such statements are true):

 

(i)        the representations and warranties of the Company contained in
Section 4.01 (except, in the case of a Borrowing, the representations set forth
in the last sentence of subsection (e) thereof and in subsections (f), (h)-(l)
and (n) thereof) are correct in all material respects (other than any
representation or warranty qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) on and as of the date of such
Borrowing, before and after giving effect to such Borrowing or the Term Loan
Election and to the application of the proceeds therefrom, as though made on and
as of such date, and

 

(ii)       no event has occurred and is continuing, or would result from such
Borrowing or the Term Loan Election or from the application of the proceeds
therefrom, that constitutes a Default;

 

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.

 

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have

 



38  

 

 

consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Administrative Agent shall promptly notify the Lenders of
the occurrence of the Effective Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.

 

(b)           The execution, delivery and performance by the Company of this
Agreement and the Notes of the Company, and the consummation of the transactions
contemplated hereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not and will not (i) cause
or constitute a violation of any provision of law or regulation, (ii) cause or
constitute a violation of any provision of the Certificate of Incorporation or
By-Laws of the Company or (iii) result in the breach of, or constitute a default
or require any consent under, or result in the creation of any lien, charge or
encumbrance upon any of the properties, revenues, or assets of the Company
pursuant to, any indenture or other agreement or instrument to which the Company
is a party or by which the Company or its property may be bound or affected,
except in the case of clauses (i) and (iii) where such violation would not be
reasonably expected to have a Material Adverse Effect.

 

(c)           No authorization, consent, approval (including any exchange
control approval), license or other action by, and no notice to or filing or
registration with, any governmental authority, administrative agency or
regulatory body or any other third party is required for the due execution,
delivery and performance by the Company of this Agreement or the Notes of the
Company.

 

(d)           This Agreement has been, and each of the Notes when delivered
hereunder will have been, duly executed and delivered by the Company. This
Agreement is, and each of the Notes of the Company when delivered hereunder will
be, the legal, valid and binding obligation of the Company enforceable against
the Company in accordance with their respective terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.

 

(e)           The Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2019, and the related Consolidated statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended (together with the notes to the financial statements of
the Company and its

 



39  

 

 

Consolidated Subsidiaries and the Consolidated statements of cash flows of the
Company and its Consolidated Subsidiaries), accompanied by an opinion of one or
more nationally recognized firms of independent public accountants, copies of
which have been furnished to each Lender, are materially complete and correct,
and fairly present the Consolidated financial condition of the Company and its
Consolidated Subsidiaries as at such date and the Consolidated results of the
operations of the Company and its Consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP consistently applied, except as
otherwise noted therein; the Company and its Consolidated Subsidiaries do not
have on such date any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments, except as referred to or reflected or provided
for in such balance sheet or the notes thereto as at such date. No Material
Adverse Change has occurred since December 31, 2019, except as otherwise
publicly disclosed prior to the date hereof.

 

(f)            There is no action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, pending or
to the knowledge of the Company Threatened affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse Effect (other than as disclosed in
public filings prior to the date hereof), or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there has been no
adverse change in the status, or financial effect on the Company or any of its
material Subsidiaries, of the matters disclosed in public filings prior to the
date hereof.

 

(g)           Following application of the proceeds of each Advance, not more
than 25 percent of the value of the assets (either of the Company or of the
Company and its Subsidiaries on a Consolidated basis) subject to the provisions
of Section 5.02(a) or subject to any restriction contained in any agreement or
instrument between the Company and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 6.01(e) will be margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System).

 

(h)           The Company and each wholly owned direct Subsidiary of the Company
have, in the aggregate, met their minimum funding requirements under ERISA with
respect to their Plans in all material respects and have not incurred any
material liability to the PBGC, other than for the payment of premiums, in
connection with such Plans.

 

(i)            No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan of the Company or any of its ERISA Affiliates that has
resulted in or is reasonably likely to result in a material liability of the
Company or any of its ERISA Affiliates.

 

(j)            Schedule SB (Actuarial Information) to the most recent annual
report (Form 5500 Series) with respect to each Plan of the Company or any of its
ERISA Affiliates, copies of which have been filed with the United States
Department of Labor (and which will be furnished to any Lender through the
Administrative Agent upon the request of such Lender through the Administrative
Agent to the Company), are complete and accurate in

 



40  

 

 

all material respects and fairly present in all material respects the funding
status of such Plans at such date, and since the date of each such Schedule SB
there has been no material adverse change in funding status.

 

(k)           Neither the Company nor any of its ERISA Affiliates has incurred
or reasonably expects to incur any Withdrawal Liability to any Multiemployer
Plan in an annual amount exceeding 6% of Net Tangible Assets of the Company and
its Consolidated Subsidiaries.

 

(l)            No Multiemployer Plan is, or is reasonably expected to be, in
reorganization, insolvent or to be terminated, within the meaning of Title IV of
ERISA or to be in “endangered” or “critical” status, in any such case, which
might reasonably be expected to result in a liability of the Company in an
amount in excess of $150,000,000.

 

(m)          The Company is not, and immediately after the application by the
Company of the proceeds of each Advance will not be, required to be registered
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

(n)           To the best of the Company’s knowledge, the operations and
properties of the Company and its Subsidiaries taken as a whole comply in all
material respects with all Environmental Laws, all necessary Environmental
Permits have been applied for or have been obtained and are in effect for the
operations and properties of the Company and its Subsidiaries and the Company
and its Subsidiaries are in compliance in all material respects with all such
Environmental Permits. To the best of the Company’s knowledge no circumstances
exist that would be reasonably likely to form the basis of an Environmental
Action against the Company or any of its Subsidiaries or any of their properties
that would have a Material Adverse Effect.

 

(o)           The Company has implemented and maintains in effect policies and
procedures designed to promote compliance by the Company, its Subsidiaries and
their respective directors, officers, and employees, in each case when acting on
behalf of the Company or its Subsidiaries with Anti-Corruption Laws, and the
Company, its Subsidiaries and their respective officers and employees and to the
knowledge of the Company, its directors, in each case when acting on behalf of
the Company and its Subsidiaries, are in compliance with Anti-Corruption Laws in
all material respects.

 

(p)           The Company has implemented and maintains in effect policies and
procedures designed to promote compliance by the Company and its Subsidiaries
with applicable Sanctions, and the Company and its Subsidiaries are in
compliance with applicable Sanctions in all material respects. None of the
Company, its Subsidiaries, or any of their respective officers or directors are
Sanctioned Persons.

 

ARTICLE V

 

COVENANTS OF THE COMPANY

 

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:

 



41  

 

 

(a)           Compliance with Laws, Etc. Comply with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws as provided in Section 5.01(j), if
failure to comply with such requirements would have a Material Adverse Effect,
and maintain in effect and enforce policies and procedures designed to promote
compliance by the Company, its Subsidiaries and their respective directors,
officers, and employees, in each case when acting on behalf of the Company or
its Subsidiaries in all material respects with Anti-Corruption Laws and
applicable Sanctions.

 

(b)           Payment of Taxes, Etc. Pay and discharge all taxes, assessments
and governmental charges or levies imposed upon it or on its income or profits
or upon any of its property; provided, however, that neither the Company nor any
of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings, as to which appropriate reserves are being maintained or the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

(c)           Maintenance of Insurance. Maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company or such
Subsidiary operates.

 

(d)           Preservation of Corporate Existence, Etc. Preserve and maintain
its corporate existence and all its rights (charter and statutory) privileges
and franchises; provided, however, that the Company may consummate any merger,
consolidation or sale of assets permitted under Section 5.02(b); and provided,
further, that the Company shall not be required to preserve any right, permit,
license, approval, privilege or franchise if the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(e)           Visitation Rights. At any reasonable time and from time to time
upon reasonable notice but not more than once a year unless an Event of Default
has occurred and is continuing, permit the Administrative Agent or any of the
Lenders or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Company, and to discuss the affairs, finances and accounts of the
Company with any of its officers or directors and with their independent
certified public accountants.

 

(f)            Keeping of Books. Keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Company in accordance with generally accepted
accounting principles in effect from time to time.

 

(g)           Maintenance of Properties, Etc. Maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted; provided, however,
that the Company shall not be

 



42  

 

 

required to maintain or preserve any property if the failure to maintain or
preserve such property shall not have a Material Adverse Effect.

 

(h)           Reporting Requirements. Furnish to the Administrative Agent (with
a copy for each Lender) and the Administrative Agent shall promptly forward the
same to the Lenders:

 

(i)         as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Company, a
Consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such quarter and a Consolidated statement of income and cash flows
of the Company and its Consolidated Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
setting forth in each case in comparative form the corresponding figures as of
the corresponding date and for the corresponding period of the preceding fiscal
year, all in reasonable detail and certified by the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company, subject, however, to year-end auditing adjustments,
which certificate shall include a statement that such officer has no knowledge,
except as specifically stated, of any condition, event or act which constitutes
a Default;

 

(ii)        as soon as available and in any event within 120 days after the end
of each fiscal year of the Company, a Consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related Consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for such fiscal year setting forth in each case in
comparative form the corresponding figures as of the close of and for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion of
independent public accountants of nationally recognized standing, as to said
financial statements and a certificate of the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company stating that such officer has no knowledge, except as
specifically stated, of any condition, event or act which constitutes a Default;

 

(iii)       copies of the Forms 8-K and 10-K reports (or similar reports) which
the Company is required to file with the Securities and Exchange Commission of
the United States of America (the “SEC”), promptly after the filing thereof;

 

(iv)       copies of each annual report, quarterly report, special report or
proxy statement mailed to substantially all of the stockholders of the Company,
promptly after the mailing thereof to the stockholders;

 

(v)        promptly and in any event within three Business Days, notice of the
occurrence of any Default of which the principal financial officer, principal
accounting officer, the Vice-President and Treasurer or an Assistant Treasurer
of the Company shall have knowledge;

 



43  

 

 

(vi)       as soon as available and in any event within 15 Business Days after
the Company or any of its ERISA Affiliates knows or has reason to know that any
ERISA Event involving liability of at least $150,000,000 has occurred, a
statement of a senior officer of the Company with responsibility for compliance
with the requirements of ERISA describing such ERISA Event and the action, if
any, which the Company or such ERISA Affiliate proposes to take with respect
thereto;

 

(vii)      at the request of any Lender, promptly after the filing thereof with
the Internal Revenue Service, copies of Schedule SB (Actuarial Information) to
each annual report (Form 5500 series) filed by the Company or any of its ERISA
Affiliates with respect to each Plan;

 

(viii)     promptly after receipt thereof by the Company or any of its ERISA
Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

 

(ix)       promptly after such request, such other documents and information
relating to any Plan as any Lender may reasonably request from time to time;

 

(x)        promptly and in any event within 15 Business Days after receipt
thereof by the Company or any of its ERISA Affiliates from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) (x) the imposition of
Withdrawal Liability in an amount in excess of $150,000,000 with respect to any
one Multiemployer Plan or in an aggregate amount in excess of $150,000,000 with
respect to all such Multiemployer Plans within any one calendar year or (y) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
Multiemployer Plan that has resulted or might reasonably be expected to result
in Withdrawal Liability in an amount in excess of $150,000,000 or of all such
Multiemployer Plans that has resulted or might reasonably be expected to result
in Withdrawal Liability in an aggregate amount in excess of $150,000,000 within
any one calendar year and (B) the amount of liability incurred, or that may be
incurred, by the Company or any of its ERISA Affiliates in connection with any
event described in such subclause (x) or (y);

 

(xi)       promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company of the type described in Section 4.01(f); and

 

(xii)      from time to time such further information respecting the financial
condition and operations of the Company and its Subsidiaries as any Lender may
from time to time reasonably request.

 

Documents required to be delivered pursuant to this Section 5.01(h) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto, on the Company’s website on the Internet or at
www.sec.gov, (ii) on which such documents are posted on the Company’s behalf on

 



44  

 

 

an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (iii) on which such documents
are filed with the SEC on EDGAR; provided, that, in each case, the Company shall
promptly notify the Administrative Agent (by facsimile or electronic mail) of
the posting or filing of any such documents.

 

(i)            Authorizations. Obtain, at any time and from time to time all
authorizations, licenses, consents or approvals (including exchange control
approvals) as shall now or hereafter be necessary or desirable under applicable
law or regulations in connection with its making and performance of this
Agreement and, upon the request of any Lender, promptly furnish to such Lender
copies thereof.

 

(j)            Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 

(k)           Change of Control. If a Change of Control shall occur, within ten
calendar days after the occurrence thereof, provide the Administrative Agent
with notice thereof, describing therein in reasonable detail the facts and
circumstances giving rise to such Change of Control.

 

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will not:

 

(a)           Liens, Etc. Issue, assume or guarantee, or permit any of its
Subsidiaries owning Restricted Property to issue, assume or guarantee, any Debt
secured by Liens on or with respect to any Restricted Property without
effectively providing that its obligations to the Lenders under this Agreement
and any of the Notes shall be secured equally and ratably with such Debt so long
as such Debt shall be so secured, except that the foregoing shall not apply to:

 

(i)         Liens affecting property of the Company or any of its Subsidiaries
existing on the Effective Date or of any Person existing at the time it becomes
a Subsidiary of the Company or at the time it is merged into or consolidated
with the Company or a Subsidiary of the Company;

 



45  

 

 

(ii)        Liens on property of the Company or its Subsidiaries existing at the
time of acquisition thereof or incurred to secure the payment of all or part of
the purchase price thereof or to secure Debt incurred prior to, at the time of
or within 24 months after acquisition thereof for the purpose of financing all
or part of the purchase price thereof;

 

(iii)       Liens on property of the Company or its Subsidiaries (in the case of
property that is, in the opinion of the board of directors of the Company,
substantially unimproved for the use intended by the Company) to secure all or
part of the cost of improvement thereof, or to secure Debt incurred to provide
funds for any such purpose;

 

(iv)       Liens which secure only Debt owing by a Subsidiary of the Company to
the Company or to another Subsidiary of the Company;

 

(v)        Liens in favor of the United States of America, any State, any
foreign country, or any department, agency, instrumentality, or political
subdivisions of any such jurisdiction, to secure partial, progress, advance or
other payments pursuant to any contract or statute or to secure any Debt
incurred for the purpose of financing all or any part of the purchase price or
cost of constructing or improving the property subject thereto, including,
without limitation, Liens to secure Debt of the pollution control or industrial
revenue bond type; or

 

(vi)       any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses (i) to (v) inclusive of any Debt secured thereby, provided
that the principal amount of Debt secured thereby shall not exceed the principal
amount of Debt so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement Lien shall be limited to all or
part of the property which secured the Lien extended, renewed or replaced (plus
improvements on such property);

 

provided, however, that, the Company and any one or more Subsidiaries owning
Restricted Property may issue, assume or guarantee Debt secured by Liens which
would otherwise be subject to the foregoing restrictions in an aggregate
principal amount which, together with the aggregate outstanding principal amount
of all other Debt of the Company and its Subsidiaries owning Restricted Property
that would otherwise be subject to the foregoing restrictions (not including
Debt permitted to be secured under clause (i) through (vi) above) and the
aggregate value of the Sale and Leaseback Transactions in existence at such
time, does not at any one time exceed 10% of the Net Tangible Assets of the
Company and its Consolidated Subsidiaries; and provided further that the
following type of transaction, among others, shall not be deemed to create Debt
secured by Liens: Liens required by any contract or statute in order to permit
the Company or any of its Subsidiaries to perform any contract or subcontract
made by it with or at the request of the United States of America, any foreign
country or any department, agency or instrumentality of any of the foregoing
jurisdictions.

 



46  

 

 

(b)           Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person; provided, however, that the Company
may merge or consolidate with any other Person so long as the Company is the
surviving corporation and so long as no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)           The Company shall fail to pay: (i) any principal of any Advance
when the same becomes due and payable; (ii) any commitment fees or any interest
on any Advance payable under this Agreement or any Note within three Business
Days after the same becomes due and payable; or (iii) any other fees or other
amounts payable under this Agreement or any Notes within 30 days after the same
becomes due and payable other than those fees and amounts the liabilities for
which are being contested in good faith by the Company and which have been
placed in Escrow by the Company; or

 

(b)          Any representation or warranty made (or deemed made) by the Company
(or any of its officers) in connection with this Agreement shall prove to have
been incorrect in any material respect when made (or deemed made); or

 

(c)           (i) The Company shall fail to perform or observe Section
5.01(h)(v), (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in Section 5.02(a) and such failure shall remain
unremedied for a period of 30 days after any Lender shall have given notice
thereof to the Company (through the Administrative Agent), or (iii) the Company
shall fail to perform or to observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed and such
failure shall remain unremedied for a period of 30 days after any Lender shall
have given notice thereof to the Company or any of the principal financial
officer, the principal accounting officer, the Vice-President and Treasurer or
an Assistant Treasurer of the Company first has knowledge of such failure; or

 

(d)           (i) The Company or any of its Consolidated Subsidiaries shall fail
to pay any principal of or premium or interest on any Debt (other than Debt owed
to the Company or its Subsidiaries or Affiliates) that is outstanding in a
principal amount of at least $150,000,000 in the aggregate (but excluding Debt
outstanding hereunder and Debt owed by such party to any bank, financial
institution or other institutional lender to the extent the Company or any
Subsidiary has deposits with such bank, financial institution or other
institutional lender sufficient to repay such Debt) of the Company or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue

 



47  

 

 

after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt, or (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt, or
(iii) any such Debt shall be declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; provided, however, that, for purposes of this Section 6.01(d),
in the case of (x) Debt of any Person (other than the Company or one of its
Consolidated Subsidiaries) which the Company has guaranteed and (y) Debt of
Persons (other than the Company or one of its Consolidated Subsidiaries) the
payment of which is secured by a Lien on property of the Company or such
Subsidiary, such Debt shall be deemed to have not been paid when due or to have
been declared to be due and payable only when the Company or such Subsidiary, as
the case may be, shall have failed to pay when due any amount which it shall be
obligated to pay with respect to such Debt; provided further, however, that any
event or occurrence described in this subsection (d) shall not be an Event of
Default if (A) such event or occurrence relates to the Debt of any Subsidiary of
the Company located in China, India, the Commonwealth of Independent States or
Turkey (collectively, the “Exempt Countries”), (B) such Debt is not guaranteed
or supported in any legally enforceable manner by the Company or by any
Subsidiary or Affiliate of the Company located outside the Exempt Countries, (C)
such event or occurrence is due to the direct or indirect action of any
government entity or agency in any Exempt Country and (D) as of the last day of
the calendar quarter immediately preceding such event or occurrence, the book
value of the assets of such Subsidiary does not exceed $150,000,000 and the
aggregate book value of the assets of all Subsidiaries of the Company located in
Exempt Countries the Debt of which would cause an Event of Default to occur but
for the effect of this proviso does not exceed $500,000,000; or

 

(e)           The Company or any of its Consolidated Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Company or any such Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any such Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); provided,
however, that any event or occurrence described in this subsection (e) shall not
be an Event of Default if (A) such event or occurrence relates to any Subsidiary
of the Company located in an Exempt Country, (B) the Debt of such

 



48  

 

 

Subsidiary is not guaranteed or supported in any legally enforceable manner by
the Company or by any Subsidiary or Affiliate of the Company located outside the
Exempt Countries, (C) such event or occurrence is due to the direct or indirect
action of any government entity or agency in any Exempt Country and (D) as of
the last day of the calendar quarter immediately preceding such event or
occurrence, the book value of the assets of such Subsidiary does not exceed
$150,000,000 and the aggregate book value of the assets of all Subsidiaries of
the Company located in Exempt Countries with respect to which the happening of
the events or occurrences described in this subsection (e) would cause an Event
of Default to occur but for the effect of this proviso does not exceed
$500,000,000; or

 

(f)            Any judgment or order for the payment of money in excess of
$150,000,000 shall be rendered against the Company or any of its Subsidiaries
and enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided, however, that any such
judgment or order shall not be an Event of Default under this Section 6.01(f) if
(A) such judgment or order is rendered against any Subsidiary of the Company
located in an Exempt Country, (B) the Debt of such Subsidiary is not guaranteed
or supported in any legally enforceable manner by the Company or by any
Subsidiary or Affiliate of the Company located outside the Exempt Countries, (C)
such judgment or order is due to the direct or indirect action of any government
entity or agency in any Exempt Country and (D) as of the last day of the
calendar quarter immediately preceding the tenth consecutive day of the stay
period referred to above, the book value of the assets of such Subsidiary does
not exceed $150,000,000 and the aggregate book value of the assets of all
Subsidiaries of the Company located in Exempt Countries the judgments and orders
against which would cause an Event of Default to occur but for the effect of
this proviso does not exceed $500,000,000; or

 

(g)           Any non-monetary judgment or order shall be rendered against the
Company or any of its Subsidiaries that is reasonably likely to have a Material
Adverse Effect, and enforcement proceedings shall have been commenced by any
Person upon such judgment or order and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(h)           Any license, consent, authorization or approval (including
exchange control approvals) now or hereafter necessary to enable the Company to
comply with its obligations herein or under any Notes shall be modified,
revoked, withdrawn, withheld or suspended; or

 

(i)            (i) Any ERISA Event shall have occurred with respect to a Plan of
the Company or any of its ERISA Affiliates and the sum (determined as of the
date of occurrence of such ERISA Event) of the Insufficiency of such Plan and
the Insufficiency of any and all other Plans of the Company and its ERISA
Affiliates with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Company and its ERISA Affiliates related to such
ERISA Event) exceeds $150,000,000; or (ii) the Company

 



49  

 

 

or any of its ERISA Affiliates shall be in default, as defined in Section
4219(c)(5) of ERISA, with respect to any payment of Withdrawal Liability and the
sum of the outstanding balance of such Withdrawal Liability and the outstanding
balance of any other Withdrawal Liability that the Company or any of its ERISA
Affiliates has incurred exceeds 6% of Net Tangible Assets of the Company and its
Consolidated Subsidiaries; or (iii) the Company or any of its ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan of the Company
or any of its ERISA Affiliates that such Multiemployer Plan is in
reorganization, insolvent or is being terminated, within the meaning of Title IV
of ERISA, or has been determined to be in endangered or critical status and as a
result of such reorganization, insolvency, termination or determination the
aggregate annual contributions of the Company and its ERISA Affiliates to all
Multiemployer Plans that are then in reorganization, insolvency, being
terminated or so determined have been or will be increased over the amounts
contributed to such Multiemployer Plans for the plan years of such Multiemployer
Plans immediately preceding the plan year in which such event occurs by an
amount exceeding $150,000,000;

 

then, and in any such event, the Administrative Agent (A) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Company,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (B) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Company, declare
the Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to the Company
under the United States Bankruptcy Code of 1978, as amended, (x) the obligation
of each Lender to make Advances shall automatically be terminated and (y) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Company.

 

ARTICLE VII

 

[RESERVED]

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Citibank to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and except as set forth in Section 8.07,
the Company shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any Note (or any other similar term) with reference to the Administrative
Agent, any syndication agent or any documentation agent is not intended to

 



50  

 

 

connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

SECTION 8.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent’s duties hereunder are solely ministerial and
administrative in nature and the Administrative Agent shall not have any duties
or obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(i)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to this Agreement or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law; and

 

(iii)       shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 9.01 or Section 6.01)
or (ii) in the absence of its own gross negligence or willful misconduct, as
finally determined in a nonappealable judgment of a court of competent
jurisdiction. The Administrative Agent shall be deemed not to have knowledge of
any Default or the event or events that give or may give rise to any Default
unless and until the Company or any Lender shall have given notice to the
Administrative Agent describing such Default and such event or events.

 



51  

 

 

(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty, representation or
other information made or supplied in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

(d)           Nothing in this Agreement shall require the Administrative Agent
or any of its Related Parties to carry out any “know your customer” or other
checks in relation to any Person on behalf of any Lender and each Lender
confirms to the Administrative Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Administrative Agent or any of its Related
Parties.

 

(e)           The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(i) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
‎Institution or (ii) have any liability with respect to or arising out of any
assignment or participation of Advances, or disclosure of confidential
information, to any ‎Disqualified Institution.

 

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Advance, and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

SECTION 8.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Company), from and
against such Lender’s Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be

 



52  

 

 

imposed on, incurred by, or asserted against the Administrative Agent, in its
capacity as such, in any way relating to or arising out of this Agreement or any
action taken or omitted by the Administrative Agent, in its capacity as such,
under this Agreement, provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct, as finally determined in a
nonappealable judgment of a court of competent jurisdiction. Without limitation
of the foregoing, each Lender agrees to reimburse the Administrative Agent
promptly upon demand for its Ratable Share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Company.

 

(b)           The failure of any Lender to reimburse the Administrative Agent
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Administrative Agent as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Administrative Agent
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Administrative Agent for such other
Lender’s Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
The Administrative Agent agrees to return to the Lenders their respective
Ratable Shares of any amounts paid under this Section 8.05 that are subsequently
reimbursed by the Company. In the case of any investigation, litigation or
proceeding giving rise to any indemnified costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by the
Administrative Agent, any Lender or a third party.

 

SECTION 8.06. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub-agent and the Related Parties of the Administrative Agent and each such
sub-agent shall be entitled to the benefits of all provisions of this Article
VIII and Section 9.04 (as though such sub-agents were an “Administrative Agent”
under this Agreement) as if set forth in full herein with respect thereto.

 

SECTION 8.07. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time resign by giving thirty (30) days’ written notice to the Lenders
and the Company. The Company may at any time after such notice of resignation,
by notice to the Administrative Agent, propose a successor Administrative Agent
(which shall meet the criteria described below) and request that the Lenders be
notified thereof by the Administrative Agent with a view to their appointment of
such successor Administrative Agent; the Administrative Agent agrees to forward
any such notice to the Lenders promptly upon its receipt by the Administrative
Agent. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Company, to appoint a successor
Administrative Agent,

 



53  

 

 

which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States having a combined capital and
surplus of at least $500,000,000. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and in
consultation with the Company, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender or a Disqualified
Institution. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)           If the Person serving as the Administrative Agent is a Defaulting
Lender pursuant to clause (v) of the definition thereof, the Majority Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as an Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Agent shall be discharged from all of its
duties and obligations as Administrative Agent hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

SECTION 8.08. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any Note or any related agreement or any
document furnished hereunder or thereunder.

 



54  

 

 

SECTION 8.09. Other Agents. Each Lender hereby acknowledges that none of the
syndication agent or any documentation agent nor any other Lender designated as
any “Agent” on the cover or the signature pages hereof (other than the
Administrative Agent) has any liability hereunder other than in its capacity as
a Lender, if applicable.

 

SECTION 8.10. Lender ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of the Administrative Agent
and each Arranger and their respective Affiliates, that at least one of the
following is and will be true:

 

(i)         such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Advances or the Commitments,

 

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and each Arranger and their respective Affiliates, that:

 



55  

 

 

(i)         none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,

 

(iv)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Advances,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

(v)        no fee or other compensation is being paid directly to the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the
Advances, the Commitments or this Agreement.

 

(c)          The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances or the Commitments for an amount less than the amount being paid for an
interest in the Advances or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

As used in this Section:

 



56  

 

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Company therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders affected thereby, do any of the following:
(a) increase the Commitments of such Lender, (b) reduce the principal of, or
rate of interest on, the Advances or any fees or other amounts payable
hereunder, (c) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder or
extend the date of termination of such Lender’s Commitment, (d) require the
duration of an Interest Period to be more than six months if such period is not
available to all Lenders, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder; or (f) amend this Section 9.01; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note; and provided further, that nothing contained in this
Section 9.01 will require the Company or the Administrative Agent to seek the
consent of any Lender in order to make any technical amendments to cure
ambiguities or defects or make related modifications to any provision of a Loan
Document.

 

SECTION 9.02. Notices, Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i)            if to the Company, to the Company’s address at 115 Tabor Road,
Morris Plains, New Jersey 07950, Attention: Assistant Treasurer (Facsimile No.
(973) 695-1468; Telephone No. (973) 455-2290);

 

(ii)           if to the Administrative Agent, to Citibank, N.A. at 1615 Brett
Road, Building #3, New Castle, Delaware 19720, Attention of Bank Loan
Syndications;

 



57  

 

 

(Facsimile No. (212) 994-0961; Telephone No. (302) 894-6160), with a copy to 388
Greenwich Street, New York, New York 10013, Attention: Brian Reed;

 

(iii)          if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)           Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)           Platform.

 

(i)            The Company agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Company acknowledges and agrees that the DQ List shall be deemed suitable for
posting and may be posted by the

 



58  

 

 

Administrative Agent on the Platform, including the portion of the Platform that
is designated for “public side” Lenders.

 

(ii)           The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Company,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Company’s or the Administrative Agent’s transmission of communications
through the Platform, except to the extent resulting from the gross negligence
or willful misconduct, as finally determined in a nonappealable judgment of a
court of competent jurisdiction, of an Agent Party. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material that the Company provides to the Administrative Agent pursuant to this
Agreement or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable, documented and invoiced costs and expenses of the Administrative
Agent in connection with the administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (i) all documented and invoiced due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (ii) the reasonable, documented and invoiced fees and expenses of counsel
for the Administrative Agent with respect thereto. The Company further agrees to
pay on demand all documented and invoiced costs and expenses of the
Administrative Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Administrative Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).

 

(b)           The Company agrees to indemnify and hold harmless the
Administrative Agent and each Lender and each of their Related Parties (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation,

 



59  

 

 

reasonable, documented and invoiced fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except to the extent any such claim, damage, loss,
liability or expense has resulted from such Indemnified Party’s gross negligence
or willful misconduct, as finally determined in a nonappealable judgment of a
court of competent jurisdiction.

 

The Company also agrees not to assert any claim against any Indemnified Party on
any theory of liability for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or for any damages arising from the use by unintended recipients
of information or other materials distributed by it in connection with this
Agreement through electronic telecommunications or other information
transmission systems.

 

(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by the Company to or for the account of a Lender other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06(b), 2.10(a) or (b) or 2.12,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of an Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.06 as a result of a
demand by the Company pursuant to Section 2.06(b), the Company shall, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

 

(d)          Without prejudice to the survival of any other agreement of the
Company hereunder, the agreements and obligations of the Company contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes and the
termination in whole of any Commitment hereunder.

 

SECTION 9.05. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company, the Administrative Agent and each Lender and thereafter shall be
binding upon and inure to the benefit of the Company, the Administrative Agent
and each Lender and their respective successors and permitted assigns, except
that the Company shall have no right to assign its rights hereunder or any
interest herein without the prior written consent of each Lender (and any other
attempted assignment or transfer by any party hereto shall be null and void).

 



60  

 

 

SECTION 9.06. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.06(b), (ii) by way of participation in accordance with
the provisions of Section 9.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, participants to the extent provided in Section 9.06(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time, with notice to
the Company prior to making any proposal to any potential assignee, assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender, no minimum amount need
be assigned; and

 

(B) in any case not described in Section 9.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Advances outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Advances of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $10,000,000 or an integral multiple of $1,000,000 in excess
thereof, unless each of the Administrative Agent and the Company (unless a
Default has occurred and is continuing at the time of such assignment) otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by Section 9.06(b)(i)(B) and, in
addition:

 

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender or

 



61  

 

 

an Affiliate of a Lender if notice of such assignment is given to the Company;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment to a Person that is
not a Lender or an Affiliate of such Lender.

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; provided, further, that any
such Assignment and Assumption shall include a representation by the assignor
that the assignee is not a Disqualified Institution. The assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) the Company or any of the Company’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) any Disqualified Institution.

 

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person).

 

(vii)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances in accordance with its
Ratable Share. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 



62  

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 2.14 and 9.04 and subject to its obligations
under Section 8.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.06(d).

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Company, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). In addition, the Administrative Agent shall maintain on the
Register information regarding the designation and revocation of designation of
any Lender as a Defaulting Lender. The entries in the Register shall be
conclusive absent manifest error, and the Company, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company or any
Lender (other than a Disqualified Institution), at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)           Participations. Each Lender may sell participations to one or more
banks or other entities (other than the Company or any of its Affiliates) in or
to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Company hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Company, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of this Agreement or any
Note, or any consent to any departure by the Company therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent

 



63  

 

 

subject to such participation and (vi) within 30 days of the effective date of
such participation, such Lender shall provide notice of such participation to
the Company.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.06, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Company furnished to such Lender by or on behalf of
the Company; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Company received
by it from such Lender.

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over it; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

(g)           Disqualified Institutions. (i) No assignment or participation
shall be made or sold, as applicable, to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the assigning or selling
Lender entered into a binding agreement to sell and assign all or a portion of
its rights and obligations under this Agreement to such Person (unless the
Company has consented to such assignment or Incremental Commitment in writing in
its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Institution after the applicable Trade
Date, the execution by the Company of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignee or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.

 



64  

 

 

(ii)           If any assignment or participation is made to any Disqualified
Institution (x) without the Company’s prior written consent in violation of
clause (i) above, or (y) if any Person becomes a Disqualified Institution after
the applicable Trade Date, the Company may, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate the
Commitment of such Disqualified Institution and repay all obligations of the
Company owing to such Disqualified Institution in connection with such
Commitment and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section), all of its interest, rights and obligations under this Agreement
(including as a participant) to one or more Eligible Assignees at the lesser of
(i) the principal amount thereof and (ii) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder; provided, however, that all expenses arising
from, or in connection with, any termination or assignment hereunder shall be
borne solely by (a) the assigning or selling Lender and the relevant
Disqualified Institution with respect to any assignment or participation set
forth in (x) above, or (b) the Company with respect to any assignment or
participation set forth in (y) above.

 

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan or reorganization or plan of liquidation pursuant to any
debtor relief laws (a “Plan”), each Disqualified Institution party hereto hereby
agrees (1) not to vote on such Plan, (2) if such Disqualified Institution does
vote on such Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other debtor relief laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other debtor relief laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

 

(iv)          The Administrative Agent shall have the right, and the Company
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.

 



65  

 

 

SECTION 9.07. [Reserved].

 

SECTION 9.08. Confidentiality. Each of the Lenders and the Administrative Agent
hereby agrees that it shall not disclose any financial reports and other
information from time to time supplied to it by the Company hereunder to the
extent that such information is not and does not become publicly available and
which the Company indicates at the time is to be treated confidentially,
provided, however, that nothing herein shall affect the disclosure of any such
information (i) by the Administrative Agent to any Lender, (ii) to the extent
required by law (including statute, rule, regulation or judicial process), (iii)
to counsel for any Lender or the Administrative Agent or to their respective
independent public accountants, (iv) to bank examiners and auditors and
appropriate government examining authorities or self-regulatory bodies having or
claiming oversight any Lender or its affiliates, (v) to the Administrative Agent
or any other Lender, (vi) in connection with any litigation to which any Lender
or the Administrative Agent is a party relating hereto or in connection with the
exercise of any remedies hereunder, (vii) to actual or prospective assignees and
participants as contemplated by Section 9.06(e), (viii) to any Affiliate of the
Administrative Agent or any Lender or to the Administrative Agent’s, Lender’s or
Affiliate’s officers, directors, employees, agents and advisors, provided that,
prior to any such disclosure, such Affiliate or such Affiliate’s officers,
directors, employees, agents or advisors, as the case may be, shall agree to
preserve the confidentiality of any confidential information relating to the
Company received by it, (ix) to any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative, financial
insurance or other transaction under which payments are to be made by reference
to the Company and its obligations hereunder, this Agreement or payments
hereunder (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or Participant (in each case, for the
avoidance of doubt, other than any Disqualified Institution), in reliance on
this clause (ix)) or (x) with the written consent of the Company; a
determination by a Lender or the Administrative Agent as to the application of
the circumstances described in the foregoing clauses (i)-(ix) being conclusive
if made in good faith; and each of the Lenders and the Administrative Agent
agrees that it will follow procedures which are intended to put any transferee
of such confidential information on notice that such information is
confidential.

 

SECTION 9.09. Mitigation of Yield Protection. Each Lender hereby agrees that,
commencing as promptly as practicable after it becomes aware of the occurrence
of any event giving rise to the operation of Section 2.11(a), 2.12 or 2.14 with
respect to such Lender, such Lender will give notice thereof through the
Administrative Agent to the Company. The Company may at any time, by notice
through the Administrative Agent to any Lender, request that such Lender change
its Applicable Lending Office as to any Advance or Type of Advance or that it
specify a new Applicable Lending Office with respect to its Commitment and any
Advance held by it or that it rebook any such Advance with a view to avoiding or
mitigating the consequences of an occurrence such as described in the preceding
sentence, and such Lender will use reasonable efforts to comply with such
request unless, in the opinion of such Lender, such change or specification or
rebooking is inadvisable or might have an adverse effect, economic or otherwise,
upon it, including its reputation. In addition, each Lender agrees that, except
for changes or specifications or rebookings required by law or effected pursuant
to the preceding sentence, if the result of any change or change of
specification of Applicable Lending Office or rebooking would, but for this
sentence, be to impose additional costs or requirements upon the Company
pursuant to Section 2.11(a), Section 2.12 or Section 2.14 (which would not be
imposed absent such change or

 



66  

 

 

change of specification or rebooking) by reason of legal or regulatory
requirements in effect at the time thereof and of which such Lender is aware at
such time, then such costs or requirements shall not be imposed upon the Company
but shall be borne by such Lender. All expenses incurred by any Lender in
changing an Applicable Lending Office or specifying another Applicable Lending
Office of such Lender or rebooking any Advance in response to a request from the
Company shall be paid by the Company. Nothing in this Section 9.09 (including,
without limitation, any failure by a Lender to give any notice contemplated in
the first sentence hereof) shall limit, reduce or postpone any obligations of
the Company under Section 2.11(a), Section 2.12 or Section 2.14, including any
obligations payable in respect of any period prior to the date of any change or
specification of a new Applicable Lending Office or any rebooking of any
Advance.

 

SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

 

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.
The words “execution,” “signed,” “signature,” and words of like import in this
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, further, that, without limiting the foregoing, upon
the request of the Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, or any Related Party of the foregoing in any way relating to this
Agreement or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. The Company hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Company at its address specified pursuant to Section
9.02. Each of the parties hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to serve
legal process in any other manner permitted by law or to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.

 



67  

 

 

(b)       Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

SECTION 9.13. Substitution of Currency. If a change in any Major Currency occurs
pursuant to any applicable law, rule or regulation of any governmental, monetary
or multi-national authority, this Agreement (including, without limitation, the
definitions of Eurocurrency Rate) will be amended to the extent determined by
the Administrative Agent (acting reasonably and in consultation with the
Company) to be necessary to reflect the change in currency and to put the
Lenders and the Company in the same position, so far as possible, that they
would have been in if no change in such Major Currency had occurred.

 

SECTION 9.14. Final Agreement. This written agreement represents the full and
final agreement between the parties with respect to the matters addressed herein
and supersedes all prior communications, written or oral, with respect thereto.
There are no unwritten agreements between the parties.

 

SECTION 9.15. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under the Notes in any
currency (the “Original Currency”) into another currency (the “Other Currency”),
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the Original Currency
with the Other Currency at 9:00 A.M. (New York City time) on the first Business
Day preceding that on which final judgment is given.

 

(b)       The obligation of the Company in respect of any sum due in the
Original Currency from it to any Lender or the Administrative Agent hereunder or
under the Note or Notes held by such Lender shall, notwithstanding any judgment
in any Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such Other Currency, such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase Dollars with such Other Currency; if the amount of Dollars
so purchased is less than the sum originally due to such Lender or the
Administrative Agent (as the case may be) in the Original Currency, the Company
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender or the Administrative Agent (as the case may be) against
such loss, and if the amount of the Original Currency so purchased exceeds the
sum originally due to any Lender or the Administrative Agent (as the case may
be) in the Original Currency, such Lender or the Administrative Agent (as the
case may be) agrees to remit to the Company such excess.

 

SECTION 9.16. [Reserved].

 

SECTION 9.17. Patriot Act Notice. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into

 



68  

 

 

law October 26, 2001)) (the “USA Patriot Act”), it is required to obtain, verify
and record information that identifies each borrower, guarantor or grantor (the
“Loan Parties”), which information includes the name and address of each Loan
Party and other information that will allow such Lender to identify such Loan
Party in accordance with the USA Patriot Act.

 

SECTION 9.18. [Reserved].

 

SECTION 9.19. No Fiduciary Duty. The Company acknowledges that the
Administrative Agent, each Lender and their respective Affiliates (collectively,
solely for purposes of this paragraph, the “Lender Parties”), each is acting
pursuant to a contractual relationship on an arm’s length basis, and the parties
hereto do not intend that any Lender Party act or be responsible as a fiduciary
to the Company, its management, stockholders, creditors or any other person. The
Company and each Lender Party hereby expressly disclaims any fiduciary
relationship and agrees they are each responsible for making their own
independent judgments with respect to any transactions entered into between
them. The Company also hereby acknowledges that no Lender Party has advised nor
is advising the Company as to any legal, accounting, regulatory or tax matters,
and that the Company is consulting its own advisors concerning such matters to
the extent it deems appropriate. Each Lender Party may have economic interest
that conflict with those of the Company, its stockholders and/or its Affiliates.

 

SECTION 9.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions . Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 



69  

 

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 



70  

 

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

71  

 

SECTION 9.21. Waiver of Jury Trial. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement or any Note or the transactions contemplated hereby
or thereby (whether based on contract, tort or any other theory). Each party
hereto (a) certifies that no representative, agent or attorney of any other
Person has represented, expressly or otherwise, that such other Person would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this section.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



          HONEYWELL INTERNATIONAL INC.       By: /s/ James Colby     Name: James
Colby   Title: Vice President and Treasurer       CITIBANK, N.A., as
Administrative Agent and an Initial Lender     By: /s/ Carolyn A. Kee     Name:
Carolyn A. Kee   Title: Vice President

 

[Honeywell 364-Day Credit Agreement]

 



 

 



  JPMORGAN CHASE BANK, N.A., as an Initial Lender         By: /s/ Peter S.
Predun     Name: Peter S. Predun     Title: Executive Director  

 

DOCUMENTATION AGENTS



          BANK OF AMERICA, N.A., as an Initial Lender         By: /s/ Mukesh
Singh     Name: Mukesh Singh     Title: Director           BARCLAYS BANK PLC, as
an Initial Lender           By: /s/ Craig Malloy     Name: Craig Malloy    
Title: Director           DEUTSCHE BANK AG NEW YORK BRANCH, as an Initial Lender
        By: /s/ Ming K. Chu     Name: Ming K. Chu     Title: Director          
By: /s/ Annie Chung     Name: Annie Chung     Title: Director           GOLDMAN
SACHS BANK USA, as an Initial Lender         By: /s/ Ryan Durkin     Name: Ryan
Durkin     Title: Authorized Signatory  

 

[Honeywell 364-Day Credit Agreement]

 



 

 



 

  MUFG BANK, LTD., as an Initial Lender         By: /s/ Jeffrey Flagg     Name:
Jeffrey Flagg     Title: Authorized Signatory           MORGAN STANLEY BANK,
N.A., as an Initial Lender         By: /s/ Alysha Salinger     Name: Alysha
Salinger     Title: Authorized Signatory           WELLS FARGO BANK, NATIONAL
ASSOCIATION, as an Initial Lender         By: /s/ Kara Treiber     Name: Kara
Treiber     Title: Director         LENDERS           BANCO BILBAO VIZCAYA
ARGENTARIA S.A., NEW YORK BRANCH, as an Initial Lender         By: /s/ Brian
Crowley     Name: Brian Crowley     Title: Managing Director           By: /s/
Miriam Trautmann     Name: Miriam Trautmann     Title: Senior Vice President    
      BANCO SANTANDER, S.A., NEW YORK BRANCH, as an Initial Lender         By:
/s/ Pablo Urgoiti     Name: Pablo Urgoiti     Title: Managing Director          
By: /s/ Rita Walz-Cuccioli     Name: Rita Walz-Cuccioli     Title: Executive
Director  

 

[Honeywell 364-Day Credit Agreement]

 



 

 



          BNP PARIBAS, as an Initial Lender         By: /s/ Tony Baratta    
Name: Tony Baratta     Title: Managing Director           By: /s/ Michael
Hoffman     Name: Michael Hoffman     Title: Director           DBS BANK LTD.,
as an Initial Lender         By: /s/ Angie Teh     Name: Angie Teh     Title:
Senior Vice President           HSBC BANK USA, NATIONAL ASSOCIATION, as an
Initial Lender         By: /s/ Patrick Mueller     Name: Patrick Mueller    
Title: Managing Director           INDUSTRIAL AND COMMERCIAL BANK OF CHINA
LIMITED, NEW YORK BRANCH, as a Lender         By: /s/ Christine Cai     Name:
Christine Cai     Title:           By: /s/ Gang Duan     Name: Gang Duan    
Title:           MIZUHO BANK, LTD., as an Initial Lender         By: /s/ Donna
DeMagistris     Name: Donna DeMagistris     Title: Authorized Signatory  

 

[Honeywell 364-Day Credit Agreement]

 



 

 



 

          NATIONAL WESTMINSTER BANK PLC as an Initial Lender         By: /s/
Jonathan Eady     Name: Jonathan Eady     Title: Director           ROYAL BANK
OF CANADA, as an Initial Lender         By: /s/ Jason Clay     Name: Jason Clay
    Title: Vice President           SOCIETE GENERALE, as an Initial Lender      
  By: /s/ Shelley Yu     Name: Shelley Yu     Title: Director           STANDARD
CHARTERED BANK, as an Initial Lender         By: /s/ James Beck     Name: James
Beck     Title: Associate Director           SUMITOMO MITSUI BANKING
CORPORATION, as an Initial Lender         By: /s/ Jun Ashley     Name: Jun
Ashley     Title: Director           THE NORTHERN TRUST COMPANY, as an Initial
Lender         By: /s/ Andrew D. Holtz     Name: Andrew D. Holtz     Title:
Senior Vice President           THE TORONTO DOMINION BANK, NEW YORK BRANCH, as
an Initial Lender         By: /s/ Michael Borowiecki     Name: Michael
Borowiecki     Title: Authorized Signatory  

 

[Honeywell 364-Day Credit Agreement]

 



 

 

[Honeywell 364-Day Credit Agreement]

 



 

 

          U.S. BANK NATIONAL ASSOCIATION, as an Initial Lender         By: /s/
Mark Irey     Name: Mark Irey     Title: Vice President           UNICREDIT BANK
AG, NEW YORK BRANCH, as an Initial Lender         By: /s/ Thomas Petz     Name:
Thomas Petz     Title: Director           By: /s/ Betsy Briggs     Name: Betsy
Briggs     Title: Associate Director           AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED, as an Initial Lender         By: /s/ Robert Grillo     Name:
Robert Grillo     Title: Director           BANK OF CHINA, NEW YORK BRANCH, as
an Initial Lender         By: /s/ Raymond Qiao     Name: Raymond Qiao     Title:
Executive Vice President           CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK
BRANCH, as an Initial Lender         By: /s/ Andrew Campbell     Name: Andrew
Campbell     Title: Authorized Signatory           By: /s/ Melissa Brown    
Name: Melissa Brown     Title: Authorized Signatory  

 

[Honeywell 364-Day Credit Agreement]

 



 

 



 

          CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as an Initial Lender  
      By: /s/ Gordon Yip     Name: Gordon Yip     Title: Director           By:
/s/ Jill Wong     Name: Jill Wong     Title: Director           DANSKE BANK A/S,
as an Initial Lender         By: /s/ Morten Søegård     Name: Morten Søegård    
Title: Managing Director           By: /s/ Christel Heckmann     Name: Christel
Heckmann     Title: SVP           THE BANK OF NOVA SCOTIA, as an Initial Lender
        By: /s/ Kevin McCarthy     Name: Kevin McCarthy     Title: Director  

 

[Honeywell 364-Day Credit Agreement]

 



 

SCHEDULE I



COMMITMENTS

 

 

NAME OF INITIAL LENDER

 

COMMITMENT



  Citibank, N.A.   $ 98,000,000   JPMorgan Chase Bank, N.A.   $ 98,000,000  
Bank of America, N.A.   $ 76,000,000   Barclays Bank PLC   $ 76,000,000  
Deutsche Bank AG New York Branch   $ 76,000,000   Goldman Sachs Bank USA   $
76,000,000   MUFG Bank, Ltd.   $ 45,600,000   Morgan Stanley Bank, N.A.   $
30,400,000   Wells Fargo Bank, National Association   $ 76,000,000   Banco
Bilbao Vizcaya Argentaria S.A., New York Branch   $ 44,000,000   Banco Santander
S.A., New York Branch   $ 44,000,000   BNP Paribas   $ 44,000,000   DBS Bank
Ltd.   $ 44,000,000   HSBC Bank USA, National Association   $ 44,000,000  
Industrial and Commercial Bank of China Limited, New York Branch   $ 44,000,000
  Mizuho Bank, Ltd.   $ 44,000,000   National Westminster Bank plc   $
44,000,000   Royal Bank of Canada   $ 44,000,000   Societe Generale   $
44,000,000   Standard Chartered Bank   $ 44,000,000   Sumitomo Mitsui Banking
Corporation   $ 44,000,000   The Northern Trust Company   $ 44,000,000   The
Toronto Dominion Bank, New York Branch   $ 44,000,000   U.S. Bank National
Association   $ 44,000,000   UniCredit Bank AG, New York Branch   $ 44,000,000  
Australia and New Zealand Banking Group Limited   $ 24,000,000   Bank of China,
New York Branch   $ 24,000,000   Canadian Imperial Bank of Commerce, New York
Branch   $ 24,000,000   Credit Agricole Corporate and Investment Bank   $
24,000,000   Danske Bank A/S   $ 24,000,000   The Bank of Nova Scotia   $
24,000,000   Total:   $ 1,500,000,000  

 



 

 

EXHIBIT A - FORM OF



PROMISSORY NOTE

 

Dated: _______________, 202_

 

FOR VALUE RECEIVED, the undersigned, HONEYWELL INTERNATIONAL INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the later of the Termination Date and the date designated
pursuant to Section 2.07 of the Credit Agreement (each as defined in the Credit
Agreement referred to below) the aggregate principal amount of the Advances made
by the Lender to the Borrower pursuant to the 364-Day Credit Agreement dated as
of April 10, 2020, among the Borrower, the Lender and certain other lenders
parties thereto, and Citibank, N.A., as Administrative Agent for the Lender and
such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on such date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to Citibank, N.A., as
Administrative Agent, at 388 Greenwich Street, New York, New York, 10013, in
same day funds and (ii) in any Major Currency are payable in such currency at
the applicable Payment Office in same day funds. Each Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned or the Equivalent thereof in one or more Major
Currencies, the indebtedness of the Borrower resulting from each such Advance
being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Advances denominated in Major Currencies
and (iii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This promissory note shall be governed by, and construed in accordance with the
laws of the State of New York.

 



 

 

  HONEYWELL INTERNATIONAL INC.       By         Name:     Title:

 

2

 

 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

Type of



Advance

Amount of



Advance in



Relevant Currency

Interest Rate

Amount of



Principal Paid



or Prepaid

Unpaid
Principal



Balance



Notation



Made By

                                                                               
                                                                               
                                                                               
                                                                   

 

3

 

 

EXHIBIT B - FORM OF NOTICE OF



BORROWING

 

Citibank, N.A., as Administrative Agent



for the Lenders parties



to the Credit Agreement



referred to below



Building #3, 1615 Brett Road

New Castle, Delaware 19720 [Date]

 

Attention: Bank Loan Syndication

 



Ladies and Gentlemen:

 

The undersigned, Honeywell International Inc., refers to the 364-Day Credit
Agreement, dated as of April 10, 2020 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

(i)        The Business Day of the Proposed Borrowing is _______________.

 

(ii)        The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

 

(iii)       The aggregate amount of the Proposed Borrowing is [$_______________]
[for a Borrowing in a Major Currency, list currency and amount of Borrowing].

 

[(iv)     The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is _____ month[s].]

 



 

 

The undersigned hereby certifies that the conditions precedent to this Borrowing
set forth in Section 3.03 of the Credit Agreement have been satisfied and the
applicable statements contained therein are true on the date hereof, and will be
true on the date of the Proposed Borrowing.

 



  Very truly yours,       HONEYWELL INTERNATIONAL INC.       By         Name:  
  Title:

 

2

 

 

 

EXHIBIT C - FORM OF 

ASSIGNMENT AND ASSUMPTION

 

Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is



 



 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 Select as appropriate.

 

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 



 



- 2 -

 

without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:        

 

 

    [Assignor [is] [is not] a Defaulting Lender] [Assignee is not a Disqualified
Institution]         2. Assignee[s]:        

 

 

    [for each Assignee, indicate [Affiliate] of [identify Lender]]

  

3. Borrower: Honeywell International Inc.

 

4. Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement

 

5. Credit Agreement: The $1,500,000,000 364-Day Credit Agreement dated as of
April 10, 2020 among Honeywell International Inc., the Lenders parties thereto,
Citibank, N.A., as Administrative Agent, and the other agents parties thereto

 

6. Assigned Interest[s]:

 

Assignor[s]5 Assignee[s] 6 Aggregate Amount of Commitment/Loans for all Lenders7
Amount of Commitment/Loans
Assigned Percentage Assigned of Commitment/
Loans8 CUSIP Number     $ $ %       $ $ %       $ $ %  

 



[7. Trade Date: ______________]9

 

[Page break] 

 



 

 

5 List each Assignor, as appropriate.

 

6 List each Assignee, as appropriate.

 

7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

 

9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 



- 3 -

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  ASSIGNOR[S]10     [NAME OF ASSIGNOR]             By:       Title:            
[NAME OF ASSIGNOR]             By:       Title:             ASSIGNEE[S]11    
[NAME OF ASSIGNEE]             By:       Title:             [NAME OF ASSIGNEE]  
          By:       Title:  







      [Consented to and]12 Accepted:         [NAME OF ADMINISTRATIVE AGENT], as
  Administrative Agent         By:     Title:  



 



 

  

10 Add additional signature blocks as needed.

 

11 Add additional signature blocks as needed.

 

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 



 



- 4 -

 



[Consented to:]13         [HONEYWELL INTERNATIONAL INC.]         By:     Title:
 



 



 

 

13 To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

 



- 1 -

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR 

ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1     Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

 

1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Lender organized under the
laws of a jurisdiction outside of the United States, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement,

 



 



- 2 -

 

and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 







 

EXHIBIT D - FORM OF OPINION

 

OF THE GENERAL COUNSEL OR AN



ASSISTANT GENERAL COUNSEL OF THE COMPANY

 

__________, 2020

 

To each of the Lenders parties



to the Credit Agreement



(as defined below),



and to Citibank, N.A.,



as Administrative Agent for said Lenders

 

Honeywell International Inc.

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 3.01(e)(iv) of the 364-Day
Credit Agreement dated as of April 10, 2020, among Honeywell International Inc.
(the “Company”), the Lenders parties thereto, and Citibank, N.A., as
Administrative Agent for said Lenders (the “Credit Agreement”). Terms defined in
the Credit Agreement are, unless otherwise defined herein, used herein as
therein defined.

 

I have acted as counsel for the Company in connection with the preparation,
execution and delivery of the Credit Agreement.

 

In that connection I have examined:

 

(1)       The Credit Agreement.

 

(2)       The documents furnished by the Company pursuant to Article III of the
Credit Agreement, including the Certificate of Incorporation of the Company and
all amendments thereto (the “Charter”) and the By-laws of the Company and all
amendments thereto (the “By-laws”).

 

(3)       A certificate of the Secretary of State of the State of Delaware,
dated as of a recent date, attesting to the continued corporate existence and
good standing of the Company in that State.

 

I have also examined the originals, or copies certified to my satisfaction, of
such corporate records of the Company (including resolutions adopted by the
board of directors of the Company), certificates of public officials and of
officers of the Company, and agreements,

 



 

 

 

instruments and documents, as I have deemed necessary as a basis for the
opinions hereinafter expressed. As to questions of fact material to such
opinions, I have, when relevant facts were not independently established by me,
relied upon certificates of the Company or its officers or of public officials.

 

In rendering the opinions set forth below, I have assumed the authenticity of
all documents submitted to me as originals, the genuineness of all signatures
and the conformity to authentic originals of all documents submitted to me as
copies. I have also assumed the legal capacity for all purposes relevant hereto
of all natural persons and, with respect to all parties to agreements or
instruments relevant hereto other than the Company, that such parties had the
requisite power and authority (corporate or otherwise) to execute, deliver and
perform such agreements or instruments, that such agreements or instruments have
been duly authorized by all requisite action (corporate or otherwise), executed
and delivered by such parties and that such agreements or instruments are the
valid, binding, and enforceable obligations of such parties.

 

I am qualified to practice law in the State of New York, and I do not purport to
be expert in, or to express any opinion herein concerning, any laws other than
the laws of the State of New York, the General Corporation Law of the State of
Delaware and the Federal laws of the United States.

 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:

 

1.       The Company (a) is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, (b) is duly qualified
as a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed, except where the failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect and (c) has all requisite corporate
power and authority to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted.

 

2.       The execution, delivery and performance by the Company of the Credit
Agreement and the Notes of the Company, and the consummation of the transactions
contemplated thereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene the
Charter or the By-laws or (ii) violate any law (including, without limitation,
the Securities Exchange Act of 1934 and the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970), rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or any material order, writ, judgment,
decree, determination or award or (iii) conflict with or result in the breach
of, or constitute a default under, any material indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note or any similar
document. The Credit Agreement has been duly executed and delivered on behalf of
the Company.

 



2

 

 

3.       No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority, administrative agency or regulatory
body, or any third party is required for the due execution, delivery and
performance by the Company of the Credit Agreement or the Notes of the Company,
or for the consummation of the transactions contemplated thereby.

 

4.       The Credit Agreement is, and each Note of the Company when delivered
under the Credit Agreement will be, the legal, valid and binding obligation of
the Company enforceable against the Company in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally or by the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and except that I express no opinion as to
(i) the subject matter jurisdiction of the District Courts of the United States
of America to adjudicate any controversy relating to the Credit Agreement or the
Notes of the Company or (ii) the effect of the law of any jurisdiction (other
than the State of New York) wherein any Lender or Applicable Lending Office may
be located or wherein enforcement of the Credit Agreement or the Notes of the
Company may be sought which limits rates of interest which may be charged or
collected by such Lender.

 

5.       There is no action, suit, investigation, litigation or proceeding
against the Company or any of its Subsidiaries before any court, governmental
agency or arbitrator now pending or, to the best of my knowledge, Threatened
that is reasonably likely to have a Material Adverse Effect (other than as
disclosed in public filings prior to the date hereof) or that purports to affect
the legality, validity or enforceability of the Credit Agreement or any Note of
the Company or the consummation of the transactions contemplated thereby, and
there has been no material adverse change in the status, or financial effect on
the Company or any of its Subsidiaries, of the matters disclosed in public
filings prior to the date hereof.

 

6.       The Company is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

In connection with the opinions expressed by me above in paragraph 4, I wish to
point out that (i) provisions of the Credit Agreement that permit the
Administrative Agent or any Lender to take action or make determinations may be
subject to a requirement that such action be taken or such determinations be
made on a reasonable basis and in good faith, (ii) that a party to whom an
advance is owed may, under certain circumstances, be called upon to prove the
outstanding amount of the Advances evidenced thereby, (iii) the rights of the
Administrative Agent and the Lenders provided for in Section 9.04(b) of the
Credit Agreement may be limited in certain circumstances and (iv) I express no
opinion with respect to the enforceability of any indemnity against loss in
converting into a specified currency the proceeds or amount of a court judgment
in another currency.

 



3

 

 

I do not express any opinion on any matter not expressly addressed above. The
opinions set forth herein are delivered based solely upon the examinations,
assumptions and other matters described herein as of the date hereof, and I
undertake no obligation to modify or supplement this opinion letter or otherwise
to communicate with you with respect to changes in law or matters which occur or
come to my attention after the date hereof.

 

This opinion letter is given for the sole and exclusive benefit of the
addressees hereof and may not be relied upon by or delivered or disclosed to any
other person, except that any person that becomes a Lender in accordance with
the provisions of the Credit Agreement after the date hereof may rely on these
opinions as if this opinion letter were addressed and delivered to such Lender
on the date hereof. In addition, this opinion letter relates only to the
matters, the opinions and the transaction specifically referred to or provided
herein, and no other opinions should be implied therefrom. Notwithstanding the
foregoing, you may show this opinion to any governmental authority pursuant to
requirements of applicable law or regulations; however, we assume no obligation
to advise you or any such governmental authority, or to make any investigations,
as to any legal developments or actual matters arising subsequent to the date
hereof that might affect the opinions expressed herein.

 

Very truly yours,

 

4

 

 

EXHIBIT E - FORM OF OPINION



OF SHEARMAN & STERLING LLP,



COUNSEL TO THE ADMINISTRATIVE AGENT

 

[S&S LETTERHEAD]

 

__________ __, 2020

 

To the Initial Lenders party to the Credit



Agreement referred to below and to



Citibank, N.A., as Administrative Agent

 

Honeywell International Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel to Citibank, N.A., as Administrative Agent, in
connection with the 364-Day Credit Agreement, dated as of April 10, 2020 (the
“Credit Agreement”), among Honeywell International Inc., a Delaware corporation
(the “Borrower”), and each of you. Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein as therein defined.

 

In that connection, we have reviewed originals or copies of the following
documents:

 

(a) The Credit Agreement.

 

(b) The Notes executed by the Borrower and delivered on the date hereof.

 

The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”

 

We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinion expressed below.

 

In our review of the Opinion Documents and other documents, we have assumed:

 

(A) The genuineness of all signatures.

 

(B) The authenticity of the originals of the documents submitted to us.

 

(C) The conformity to authentic originals of any documents submitted to us as
copies.

 



 

 

 

(D) As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

 

(E) That each of the Opinion Documents is the legal, valid and binding
obligation of each party thereto, other than the Borrower, enforceable against
each such party in accordance with its terms.

 

(F) That:

 

(1)       The Borrower is an entity duly organized and validly existing under
the laws of the jurisdiction of its organization.

 

(2)       The Borrower has full power to execute, deliver and perform, and has
duly executed and delivered, the Opinion Documents.

 

(3)       The execution, delivery and performance by the Borrower of the Opinion
Documents have been duly authorized by all necessary action (corporate or
otherwise) and do not:

 

(a)       contravene its certificate or articles of incorporation, by-laws or
other organizational documents;

 

(b)       except with respect to Generally Applicable Law, violate any law, rule
or regulation applicable to it; or

 

(c)       result in any conflict with or breach of any agreement or document
binding on it.

 

(4)       Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance by the Borrower of any Opinion
Document or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.

 

We have not independently established the validity of the foregoing assumptions.

 

“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Borrower, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally

 



2

 

 

Applicable Law” does not include any law, rule or regulation that is applicable
to the Borrower, the Opinion Documents or such transactions solely because such
law, rule or regulation is part of a regulatory regime applicable to any party
to any of the Opinion Documents or any of its affiliates due to the specific
assets or business of such party or such affiliate.

 

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.

 

Our opinion expressed above is subject to the following qualifications:

 

(a)       Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).

 

(b)       Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).

 

(c)       We express no opinion with respect to the enforceability of
indemnification provisions, or of release or exculpation provisions, contained
in the Opinion Documents to the extent that enforcement thereof is contrary to
public policy regarding the indemnification against or release or exculpation of
criminal violations, intentional harm or violations of securities laws.

 

(d)       We express no opinion with respect to the enforceability of any
indemnity against loss in converting into a specified currency the proceeds or
amount of a court judgment in another currency.

 

(e)       We express no opinion with respect to Section 9.12 of the Credit
Agreement to the extent that such Section (i) implies that a federal court of
the United States has subject matter jurisdiction or (ii) purports to grant any
court exclusive jurisdiction.

 

(f)       We express no opinion with respect to the effect of Section 9.20 of
the Credit Agreement or any Bail-In Action.

 

(g)       Our opinion is limited to Generally Applicable Law.

 

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.

 



3

 

 

This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.

 

This opinion letter is technical in nature and should be relied on only with
advice of attorneys as to its application. Its conclusions refer only to the
circumstances that exist when given and as of the date hereof. We expressly
disclaim any responsibility to advise you of any development or circumstance of
any kind, including any change of law or fact, that may occur after the date of
this opinion letter that might affect the opinions expressed herein.

 

Very truly yours,

 

4